Exhibit 10.26

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page i

 

 

Table of Contents

 

PART 1 - GENERAL

     1   

Article 1.1 - 

  Definitions      1   

Article 1.2 - 

  Plan Establishment and Continuance      14   

Article 1.3 - 

  Eligibility, Participation and Transfers      15   

Article 1.4 - 

  Designation of Beneficiary      18   

Article 1.5 - 

  Administration and Amendment      20   

Article 1.6 - 

  Termination of the Plan      24   

Article 1.7 - 

  Funding      26   

Article 1.8 - 

  General Conditions      29   

PART 2 - DEFINED BENEFIT PROVISIONS

     37   

Article 2.1 - 

  Required DB Contributions      37   

Article 2.2 - 

  Credited Interest and Return      39   

Article 2.3 - 

  Retirement Dates      41   

Article 2.4 - 

  Amount of Retirement Benefits      42   

Article 2.5 - 

  Normal Forms of Pension      48   

Article 2.6 - 

  Optional Forms of Lifetime Pension      50   

Article 2.7 - 

  Death Benefits      52   

Article 2.8 - 

  Termination Benefits      53   

Article 2.9 - 

  Optional DB Pension Benefits      56   

PART 3 - DEFINED CONTRIBUTION PROVISIONS

     58   

Article 3.1 - 

  Required DC Contributions      58   

Article 3.2 - 

  Employer Contributions      59   

Article 3.3 - 

  Maximum Contributions      61   



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page ii

 

 

Article 3.4 -

  Accounts      62   

Article 3.5 -

  Retirement Benefits      65   

Article 3.6 -

  Death Benefits      67   

Article 3.7 -

  Termination Benefits      68   

Appendix A — Mitigation of Maximum Defined Benefit Provisions

  

Appendix B — Involuntary Termination of Employment

  

Appendix C — Provisions for Defined Class

  

Appendix D — Provisions for Members of Predecessor Plans

  



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 1

 

 

Part 1 - General

Article 1.1 - Definitions

For the purposes of this Plan, the expressions set out below shall have the
following meanings:

 

1.1.1 “Account” means one of the Accounts which are maintained under Part 3 in
the Fund:

 

  (a) “Employee Account” means the separate Account maintained on behalf of a DC
Participant in accordance with subsection 3.4.1(a).

 

  (b) “Company Account” means the separate Account maintained on behalf of a DC
Participant in accordance with subsection 3.4.1(b).

 

  (c) “Forfeiture Account” means the separate Account maintained on behalf of
the Company in accordance with Section 3.4.3.

 

  (d) “Voluntary Account” means the separate account maintained on behalf of a
DB or DC Participant in accordance with subsection 3.4.2(a)(i).

 

  (e) “Voluntary Locked-In Account” means the separate account maintained on
behalf of a DB or DC Participant in accordance with subsection 3.4.2(a)(ii).

 

1.1.2 “Accumulated Required Contributions” means the sum of a DB Participant’s
Required DB Contributions to the Plan and a Prior Plan, plus Credited Interest
thereon.

 

1.1.3 “Accumulated Optional Contributions” means the sum of a Former AEC
Participant’s Optional DB Contributions to the AEC Plan, plus or minus Credited
Return thereon.

 

1.1.4 “Actuarial Equivalent Value” means a value, actuarially equivalent to the
comparator, as determined by the Company after consultation with the Actuary.
The sex of the Participant, Designated Beneficiary and/or Spouse, as applicable,
shall not be taken into account in determining the Actuarial Equivalent Value.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 2

 

 

1.1.5 “Actuary” means the person, firm or corporation so designated by the
Company, who shall be, or in the case of a firm or corporation, a member or
employee of which shall be, a Fellow of the Canadian Institute of Actuaries.

 

1.1.6 “AEC Plan” means the Alberta Energy Company Ltd. Retirement Plan, as
amended to December 31, 2002.

 

1.1.7 “Applicable Pension Laws” means the Employment Pension Plans Act
(Alberta), and any relevant regulations thereto, as may be amended from time to
time, or any similar statute adopted by the federal or any provincial government
deemed applicable in a particular circumstance, including any relevant
regulations thereto, as may be amended from time to time.

 

1.1.8 “Benefit Accrual Rate” means the benefit accrual rate of 1.0%, 1.5% or
2.0%, as applicable, at which defined benefit pension benefits were accrued
under the AEC Plan by a DB Participant in respect of AEC Pensionable Service.

 

1.1.9 “Board Committee” means any committee of directors of the Board of
Directors which has been duly appointed and delegated certain responsibilities
by the Board of Directors, as may be constituted from time to time in accordance
with subsection 1.5.7(a).

 

1.1.10 “Board of Directors” means the Board of Directors of Encana Corporation,
as may be constituted from time to time.

 

1.1.11 “Canada Pension Plan” means the Canada Pension Plan (Canada) and any
relevant regulations thereto, as may be amended from time to time.

 

1.1.12 “Commuted Value” means the lump sum Actuarial Equivalent Value of a DB
Pension Benefit, which is in accordance with Applicable Pension Laws and Revenue
Rules and, if applicable, the value of a DC Participant’s Accounts eligible for
transfer from the Plan.

 

1.1.13

“Company” means Encana Corporation and any affiliated or subsidiary company or
any partnership which is majority owned by Encana Corporation, its affiliated
and subsidiary companies, or any of them, and which is designated as a
participating company or partnership by Encana Corporation or is deemed to be a
participating company under Revenue Rules. Notwithstanding the foregoing, where
any



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 3

 

 

  reference in the Plan is made to any action to be taken, consent, approval or
opinion to be given, discretion or decision to be exercised by the Company,
“Company” means Encana Corporation, acting through the Board of Directors, or
any person duly authorized by the Board of Directors, Board Committee or
Management Pension Committee, as applicable, for the purposes of the Plan.

 

1.1.14 “Continuous Service” means that continuous period of time during which a
Participant is an Employee, measured by the Company from the date of the
commencement of his employment, as determined by the Company, to the date of
termination of such employment, whether such termination is by retirement, death
or otherwise.

 

  Continuous Service shall include:

 

  (a) any period prior to January 1, 2003 that was recognized as continuous
service under a Prior Plan;

 

  (b) any period of temporary suspension of employment or temporary layoff of an
Employee, where and as may be required by Applicable Pension Laws;

 

  (c) any approved leave of absence of an Employee, provided the Company has
designated such period of leave of absence as Continuous Service; and

 

  (d) any sickness or accident leave of an Employee recognized by the Company.

 

  Employment with the Company occurring before a break in Continuous Service
shall constitute a separate period of Continuous Service for calculation
purposes.

 

1.1.15 “Credited Interest” means the amount of interest calculated in respect of
Accumulated Required Contributions and Required DB Contributions in accordance
with Sections 2.2.1 to 2.2.4 for the period in question.

 

1.1.16 “Credited Return” means the amount of investment return net of investment
losses, which may be positive or negative, calculated in respect of Accumulated
Optional Contributions and Optional DB Contributions in accordance with
Section 2.2.5.

 

1.1.17 “DB Participant” means a Participant who is accruing DB Pension Benefits.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 4

 

 

1.1.18 “DB Pension Benefits” means the benefits provided in accordance with Part
2 and the applicable provisions of Appendices A, B, C and D.

 

1.1.19 “DC Participant” means a Participant who is accruing DC Pension Benefits.

 

1.1.20 “DC Pension Benefits” means the benefits provided in accordance with Part
3 and the applicable provisions of Appendix C.

 

1.1.21 “Designated Beneficiary” means a person entitled to receive benefits
payable hereunder, who has been so designated by the Participant in accordance
with Article 1.4.

 

1.1.22 “Disability Earnings” means, in respect of a Participant who is totally
disabled, as certified by a qualified medical doctor licensed to practice
medicine in Canada, and recognized as such by the Company’s long-term disability
insurance provider, deemed Earnings which are adjusted on each January 1 that he
remains so disabled on and after:

 

  (a) January 1, 2003 in the case of a Former AEC Participant; and

 

  (b) January 1, 2002 otherwise.

 

  Such adjusted deemed Earnings shall be equal to the Participant’s rate of
Earnings as at the date of disability adjusted by the compounded increase, if
any, in the Consumer Price Index less 1% per year between (c) and (d) below, but
not less than zero:

 

  (c) the October 31 coincident with or next following his continual receipt for
two years of long-term disability benefits from a Company-sponsored long-term
disability insurance program; and

 

  (d) the October 31 immediately preceding the date of adjustment.

 

1.1.23 “Earliest Pension Commencement Date” means:

 

  (a) (i) in the case of a transfer by a Participant last employed by the
Company in Alberta, the date upon which such Participant attains age 50;



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 5

 

 

  (ii) in the case of a transfer by the Spouse of a Participant last employed by
the Company in Alberta, the date upon which such Spouse attains age 50;

 

  (b)                 (i)   

in the case of a transfer by a Participant last employed by the Company in a
jurisdiction other than Alberta, the date upon which such Participant attains
age 55, or such other minimum age as specified under Applicable Pension Laws;
and

 

  (ii) in the case of a transfer by the Spouse of a Participant last employed by
the Company in a jurisdiction other than Alberta, the earliest of the date upon
which either such Spouse or such Participant attains age 55, or such other
minimum age as specified under Applicable Pension Laws.

 

1.1.24 “Earnings” means, subject to Appendix C, the basic periodic salary of the
Participant, excluding any bonus, living allowance, overtime payment, shift
differential, payment in lieu of vacation, contribution or any premium paid by
the Company in respect of any employee benefit or otherwise, any honorarium,
director’s fee, commission, or any other type of additional earnings, payments
or remuneration of any nature whatsoever which is granted or paid to the
Participant, whether as a DB Participant or a DC Participant, as determined by
the Company. Subject to limits imposed under Revenue Rules, “Earnings” includes
the Participant’s portion of earnings with a foreign affiliate or subsidiary of
the Company that is recognized by the Company as the Participant’s basic
periodic salary for pension purposes under this Plan and, in which case, the
earnings are deemed to have been received from the Company.

 

1.1.25 “Employee” means any person who is an employee of a Company, as
determined by the Company. Any person who is:

 

  (a) suffering from a physical or mental impairment that prevents the
individual from performing the duties of the employment in which the person was
engaged with the Company before the commencement of the impairment;

 

  (b) receiving a disability benefit from a Company-sponsored or
government-sponsored disability insurance program; and



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 6

 

 

  (c) recognized by the Company as an employee;

shall be deemed to be an Employee.

 

1.1.26 “Excess Assets” means, while the Plan is ongoing, the amount, if any, by
which, in the opinion of the Actuary and subject to Applicable Pension Laws, the
going concern assets of the Fund which are not allocated to DC Participants’
Accounts exceed the going concern actuarial liabilities in respect of DB Pension
Benefits.

 

1.1.27 “Final Average Annual Earnings” means one-fifth of the highest sum of
Earnings received by the DB Participant for any period of 60 consecutive
completed calendar months during the 120 completed calendar months immediately
preceding the date of his retirement, death before retirement, termination of
employment, or the termination of the Plan, whichever first occurs. If the DB
Participant has less than 60 months of Earnings, the average used shall be the
annual average of the DB Participant’s entire period of Earnings. Periods of
Continuous Service without pay shall not be included in determining a DB
Participant’s Final Annual Average Earnings nor shall such periods of Continuous
Service without pay be deemed to have interrupted the consecutiveness of the DB
Participant’s averaging period.

 

  For the purposes of the foregoing paragraph only, with respect to any period
of Continuous Service during which a DB Participant is employed on a Part-time
basis, Earnings for such period shall be determined as the actual Earnings
received by the DB Participant divided by the Part-time Service Fraction.

 

1.1.28 “Final Average Annual YMPE” means the average YMPE in effect during the
36 completed calendar months immediately preceding the DB Participant’s
retirement, death before retirement, termination of employment, or the
termination of the Plan, whichever first occurs.

 

1.1.29 “Former AEC Participant” means a DB Participant who has AEC Pensionable
Service.

 

1.1.30 “Fund” means the corpus and all earnings, appreciations or additions
thereon and thereto held by the Funding Agency under the Funding Agreement.

 

1.1.31 “Funding Agency” means the trustee, or successor thereof, appointed by
the Company to hold the Fund pursuant to the Funding Agreement.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 7

 

 

1.1.32 “Funding Agreement” means the agreement or contract entered into between
the Company and the Funding Agency establishing and maintaining the Fund, and
amendments thereto.

 

1.1.33 “Latest Pension Commencement Date” means the first day of December of the
calendar year during which a Participant attains age 71, or such other date that
may be prescribed by Revenue Rules.

 

1.1.34 “Locked-In Retirement Fund” means a financial arrangement to which
locked-in amounts transferred from the Plan may be made, being limited to:

 

  (a) a locked-in retirement account, as that term is described and regulated in
Applicable Pension Laws;

 

  (b) a registered pension plan, if and to the extent the transferee plan will
accept the transfer;

 

  (c) for Participants employed by the Company outside of Alberta, a life income
fund, as that term is described and regulated in Applicable Pension Laws;

 

  (d) for Participants employed by the Company outside of Alberta, a locked-in
retirement income fund, as that term is described and regulated in Applicable
Pension Laws;

 

  (e) for Participants employed by the Company outside of Alberta, an insurance
company licensed to carry on a life insurance business in Canada, to purchase an
immediate or deferred life annuity; or

 

  (f) for Participants employed by the Company outside of Alberta, such other
registered vehicle as may be approved under Applicable Pension Laws and Revenue
Rules;

provided, however, that:

 

  (g) a Participant shall not make a transfer under subsections (c) and (d) any
sooner than his Earliest Pension Commencement Date;



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 8

 

 

  (h) a Participant shall not make a transfer under subsections (c) through
(f) unless any spousal waiver as and in the form required under Applicable
Pension Laws has been completed and filed with the Company;

 

  (i) retirement income shall not be paid any sooner than the Earliest Pension
Commencement Date; and

 

  (j) the administrator of such arrangement agrees, in writing, to administer
such transferred amount in accordance with Applicable Pension Laws.

 

1.1.35 “Management Pension Committee” means a committee of representatives of
management of the Company or other officers, employees or representatives of the
Company which has been duly appointed and delegated certain responsibilities by
the Board of Directors, or Board Committee, as may be constituted from time to
time in accordance with subsection 1.5.7(b).

 

1.1.36 “Normal Retirement Date” means the first day of the month coincident with
or next following the date on which the Participant attains age 65.

 

1.1.37 “Optional DB Contributions” means optional ancillary contributions made
by a Former AEC Participant to the AEC Plan.

 

1.1.38 “Optional DB Pension Benefits” means DB Pension Benefits provided to a
Former AEC Participant in accordance with Article 2.9.

 

1.1.39 “Participant” means an Employee who has fulfilled the eligibility
requirements for joining the Plan set forth in Article 1.3, and whose
application for participation in the Plan has been recorded by the Company, and
includes a living former Employee who continues to be entitled to benefits under
the Plan.

 

1.1.40 “Part-time” means engaged to work on less than a full-time basis, as
determined by the Company.

 

1.1.41 “Part-time Service Fraction” means, in respect of a DB Participant who is
employed on a Part-time basis for all or any portion of a Plan Year, the ratio,
as determined by the Company, that:

 

  (a) the DB Participant’s normally scheduled hours of work during such period
of Part-time employment; bear to



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 9

 

 

  (b) the normally scheduled full-time hours of work during such period for such
DB Participant’s position;

such ratio not to exceed 1.

 

1.1.42 “PEC Plan” means the Retirement Pension Plan for Employees of PanCanadian
Energy Corporation, as amended to December 31, 2002.

 

1.1.43 “Pensionable Service” means, subject to Section 2.1.2, the number of
years and fractions of years (to the nearest full month) during which a DB
Participant makes Required DB Contributions including, where applicable,
pensionable service recognized as such under a Prior Plan. Pensionable Service
occurring before a break in Continuous Service shall constitute a separate
period of Pensionable Service for calculation purposes. With respect to any
period of Continuous Service during which a DB Participant is employed on a
Part-time basis, Pensionable Service for such period shall be determined in
accordance with the foregoing provisions of this Section multiplied by the
Part-time Service Fraction.

 

  (a) “AEC Pensionable Service” means Pensionable Service rendered by the DB
Participant under the AEC Plan.

 

  (b) “Encana Pensionable Service” means Pensionable Service rendered by the DB
Participant on or after January 1, 2003 plus Pensionable Service rendered under
the PEC Plan before January 1, 1966 and between June 1, 2001 and December 31,
2002, inclusive.

 

  (c) “PEC Pensionable Service” means Pensionable Service rendered by the DB
Participant under the PEC Plan that is not Encana Pensionable Service.

 

1.1.44 “Plan” means the Encana Corporation Canadian Pension Plan established
with effect from January 1, 2003 including any changes, amendments or
modifications thereto which have been made or which may from time to time be
made by the Company.

 

1.1.45 “Plan Year” means the calendar year.

 

1.1.46 “Prior Plan” means either of the AEC Plan or the PEC Plan.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 10

 

 

1.1.47 “Required DB Contributions” means the required contributions of a DB
Participant to the Plan or to a Prior Plan while a defined benefit participant
thereunder.

 

1.1.48 “Required DC Contributions” means the required contributions of a DC
Participant to the Plan or to a Prior Plan while a defined contribution
participant thereunder.

 

1.1.49 “Revenue Rules” means the provisions of the Income Tax Act (Canada), and
any relevant regulations thereto, as may be amended from time to time,
pertaining to pension plans or funds registered under the Income Tax Act
(Canada) as they may be applicable to the Plan.

 

1.1.50 “Spouse” means:

 

  (a) in relation to a Participant last employed by the Company in Alberta, that
person who, at the earlier of the commencement of the Participant’s pension or
the date of the Participant’s death, meets one of the following eligibility
requirements:

 

  (i) the person who is married to the Participant and has not been living
separate and apart from the Participant for three or more consecutive years; or

 

  (ii) if there is no person to whom subsection (i) applies, the person who,
immediately preceding the relevant time, has lived with the Participant in a
conjugal relationship:

 

  (A) for a period of at least one year; or

 

  (B) of some permanence, if there is a child of the relationship by birth or
adoption;

 

  (b) in relation to a Participant last employed by the Company in Saskatchewan,
the person who, at the earlier of the commencement of the Participant’s pension
and the date of the Participant’s death, meets one of the following eligibility
requirements:

 

  (i) the person who is married to the Participant; or



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 11

 

 

  (ii) if the Participant is not married, the person with whom the Participant
is cohabiting as husband and wife in a conjugal relationship and who has been
cohabiting continuously with the Participant as his spouse for at least one
year;

 

  (c) in relation to a Participant last employed by the Company in Nova Scotia,
the person who, at the earlier of the commencement of the Participant’s pension
and the date of the Participant’s death, meets one of the following eligibility
requirements:

 

  (i) the person who is married to the Participant; or

 

  (ii) the person who is married to the Participant by a marriage that is
voidable and has not been annulled by a declaration of nullity; or

 

  (iii) the person who has gone through a form of marriage with the Participant,
in good faith, that is void, provided that the person is cohabiting with the
Participant in a conjugal relationship, or if they have ceased to cohabit, has
cohabited with the Participant in a conjugal relationship within the 12-month
period immediately preceding the relevant time; or

 

  (iv) the person who has cohabited with the Participant in a conjugal
relationship for a period of at least one year, neither of the Participant and
the person being a Spouse;

 

  (d) in relation to a Participant last employed by the Company in Ontario, the
person, who, at the earlier of the commencement of the Participant’s pension and
the date of the Participant’s death, meets one of the following eligibility
requirements:

 

  (i) the person who is married to the Participant; or

 

  (ii) the person who is not married to the Participant and is living with the
Participant in a conjugal relationship:

 

  (A) continuously for a period of not less than one year; or



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 12

 

 

  (B) in a relationship of some permanence, if they are the natural or adoptive
parents of a child, both as defined in the Family Law Act (Ontario);

 

    provided that the person is not living separate and apart from the
Participant at that time;

 

  (e) in relation to a Participant last employed by the Company in British
Columbia, the person who, at the earlier of the commencement of the
Participant’s pension and the date of the Participant’s death, meets one of the
following eligibility requirements:

 

  (i) the person who is married to the Participant and who, if living separate
and apart from the Participant at the relevant time, did not live separate and
apart from the Participant for longer than the two-year period immediately
preceding the relevant time; or

 

  (ii) if there is no person under subsection (i), the person who is living and
cohabiting with such Participant in a marriage-like relationship, including a
marriage-like relationship between persons of the same gender, and who lived and
cohabited in that relationship in the one-year period immediately preceding the
relevant time.

 

  (f) in relation to a Participant last employed by the Company in Newfoundland
and Labrador, that person who, at the earlier of the commencement of the
Participant’s pension or the date of the Participant’s death, meets one of the
following eligibility requirements:

 

  (i) the person who is married to the Participant;

 

  (ii) the person who is married to the Participant by a marriage that is
voidable and has not been voided by a judgment of nullity;

 

  (iii) the person who has gone through a form of marriage with the Participant,
in good faith, that is void and is cohabiting or has cohabited with the
Participant within the preceding year;

 

  (iv)

in relation to a Participant who has a Spouse, as described in subsections (i),
(ii) or (iii) above, means a person who is not the



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 13

 

 

  Spouse of the Participant, who has cohabited continuously with the Participant
in a conjugal relationship for not less than three years; or

 

  (v) in relation to a Participant who does not have a Spouse, as described in
subsections (i), (ii) or (iii) above, means a person who has cohabited
continuously with the Participant in a conjugal relationship for not less than
one year.

 

    For the purposes of subsections (iv) and (v), the person must be cohabiting
with the Participant or must have cohabited with the Participant within the
preceding year.

 

1.1.51 “Superintendent” means the Superintendent of Pensions for the Province of
Alberta.

 

1.1.52 “Surplus Assets” means, upon termination and winding-up of the Plan, the
amount, if any, by which, in the opinion of the Actuary and as stated in the
wind-up report filed with the Superintendent, the assets of the Fund which are
not allocated to DC Participants’ Accounts exceed the actuarial liabilities in
respect of DB Pension Benefits.

 

1.1.53 “Three-Year Average Annual YMPE” means the average YMPE in the calendar
year of retirement and the two immediately preceding calendar years.

 

1.1.54 “Valuation Date” means a day upon which the Funding Agency determines the
value of each Account within the Fund in accordance with Section 3.4.5.

 

1.1.55 “Vesting Date” means the date upon which a Participant has completed two
years of Continuous Service, or such earlier date which the Company, in its sole
discretion, may determine.

 

1.1.56 “YMPE” means the Year’s Maximum Pensionable Earnings applicable at the
time under the Canada Pension Plan.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 14

 

 

Article 1.2 - Plan Establishment and Continuance

 

1.2.1 Plan Establishment

Effective January 1, 2003, the Retirement Pension Plan for Employees of
PanCanadian Energy Corporation (the “PEC Plan”) is hereby amended, restated and
renamed as the Encana Corporation Canadian Pension Plan (this “Plan”). Also
effective January 1, 2003, the Alberta Energy Company Ltd. Retirement Plan (the
“AEC Plan”) is hereby merged into this Plan. The primary purpose of the Plan is
to provide periodic payments to Participants of the Plan after retirement and
until death in respect of their service as Participants. The purpose of the Plan
is also to assist Participants in providing for their long-term retirement
income.

 

1.2.2 Prior Plan Assets and Liabilities

 

  (a) The assets and liabilities of the PEC Plan and the AEC Plan (collectively,
the “Prior Plans”) formerly associated with Participants’ defined contribution
accounts thereunder have been merged under Part 3 and the applicable provisions
of Appendix C of this Plan.

 

  (b) All other assets and liabilities formerly associated with the Prior Plans
have been merged under Part 2 and the applicable provisions of Appendices A, B,
C and D of this Plan.

 

  (c) For greater certainty, the DB and DC Pension Benefits in respect of
Participants who retired, died or terminated employment under the provisions of
the Prior Plans are continued under this Plan, but the provisions of this Plan
shall not alter such DB and DC Pension Benefits unless specifically provided
herein.

 

1.2.3 Prior Plan Guarantees

Nothing in this Plan shall have the effect of reducing any benefit provided
under the Prior Plans to December 31, 2002 based on actual service rendered and
earnings paid to such date, including any ancillary benefit for which the
Participant had met, at such date, all the eligibility requirements under the
Prior Plans.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 15

 

 

Article 1.3 - Eligibility, Participation and Transfers

 

1.3.1 Eligibility

 

  (a) Subject to subsection (b), an Employee shall be eligible to join the Plan:

 

  (i) in the case of a permanent Employee, upon appointment as a permanent
Employee; and

 

  (ii) in the case of a temporary Employee, upon completion of two years of
Continuous Service.

 

  (b) Notwithstanding subsection (a), an Employee shall not be eligible to join
the Plan so long as he is actively accruing pensionable service or contributions
in another pension plan sponsored by the Company or by a company or partnership
that is affiliated with the Company.

 

1.3.2 Commencement

Subject to Appendix C, a permanent Employee shall be required to join the Plan
on the first day of the month coincident with or next following his appointment
as a permanent Employee. A temporary Employee may elect to join the Plan
effective on the first day of any month coincident with or next following his
date of eligibility. Notwithstanding the foregoing, all Employees, whether
permanent or temporary, shall not simultaneously accrue pension benefits in more
than one Company-sponsored registered pension plan.

 

1.3.3 Enrolment

 

  (a) Subject to Section 1.3.4, each participant in a Prior Plan shall become a
DB Participant or a DC Participant hereunder depending upon whether he was,
respectively, a defined benefit participant or a defined contribution
participant under such Prior Plan.

 

  (b) Each eligible Employee, upon joining the Plan on or after January 1, 2003,
shall become a DC Participant.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 16

 

 

1.3.4 Transfer of Membership Between Provisions

 

  (a) Effective January 1, 2003 or January 1 of any year thereafter, a DB
Participant shall be entitled to elect to discontinue accruing DB Pension
Benefits and to become thereafter a DC Participant accruing DC Pension Benefits.
Any such election shall be made by the DB Participant within 30 days immediately
prior to the elected effective date or at such other time as may be approved by
the Company in its discretion.

 

  (b) Subject to Appendix C, a DC Participant may not elect to become a DB
Participant.

 

1.3.5 Transfer of Benefits Between Provisions

 

  (a) If a DB Participant becomes a DC Participant pursuant to subsection
1.3.4(a), he shall remain entitled to his DB Pension Benefits earned prior to
the date of becoming a DC Participant.

 

  (b) If a DC Participant becomes a DB Participant pursuant to Appendix C, he
shall remain entitled to his DC Pension Benefits earned prior to the date of
becoming a DB Participant.

 

1.3.6 Break In Service

If a Participant’s Continuous Service ceases, that Participant’s right to
additional benefits under the Plan shall cease as of the date of cessation of
Continuous Service. If a former Employee is subsequently re-employed by the
Company, his participation in the Plan shall be as that of a new Employee, and
if he had previously acquired a benefit under the Plan, such benefit shall not
be modified by his subsequent re-employment by the Company.

 

1.3.7 Continuing Membership

Once an Employee becomes a Participant, withdrawal from the Plan is not
permitted while he remains an Employee.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 17

 

 

1.3.8 Continuance of Accruals During Leave of Absence

A Participant who is on an approved leave of absence during which the
Participant does not have Earnings, and where legislation applicable to the
Participant requires that the Participant be permitted to accrue DB or DC
Pension Benefits during such period, or where legislation applicable to the
Participant permits that the Participant be permitted to accrue DB or DC Pension
Benefits during such period and the Company so permits, shall accrue the DB or
DC Pension Benefits that he would have accrued during such period had he been in
active employment, provided that in the case of a DB Participant he elects to
make the Required DB Contributions in respect of such period. Such Required DB
Contributions, if applicable, shall be based on the Participant’s Earnings rate
in force immediately prior to the commencement of such period of leave of
absence. In no event, however, shall the total periods for which the Participant
accrues DB or DC Pension Benefits under this Section or the corresponding
provision of a Prior Plan exceed the sum of:

 

  (a) five years; and

 

  (b) the number of months of parenting leaves, as defined in the Revenue Rules,
subject to a maximum of 36 months of such parenting leaves and a maximum of 12
months for any one parenting leave.

Further, in no event shall the accrual of DB or DC Pension Benefits by a
Participant pursuant to this Section indicate or imply that such Participant had
Earnings for purposes of the Plan, including, without limitation, for purposes
of calculating the Participant’s Final Average Annual Earnings, in respect of
any period of leave of absence during which DB or DC Pension Benefits are
accrued pursuant to this Section.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 18

 

 

Article 1.4 - Designation of Beneficiary

 

1.4.1 Designation of Beneficiary

A Participant shall, on the application for participation, designate a
beneficiary to receive the benefits payable under the Plan in the event of the
Participant’s death:

 

  (a) The Designated Beneficiary of a Participant without a Spouse may be the
Participant’s estate or any person.

 

  (b) The Designated Beneficiary of a Participant having a Spouse shall be such
Spouse.

 

  (c) Notwithstanding subsections (a) and (b), for a Participant last employed
by the Company in Alberta, British Columbia, Saskatchewan or Ontario, the Spouse
of such Participant may waive, in prescribed form, and in accordance with
Applicable Pension Laws, her right to be the Designated Beneficiary with respect
to death benefits in accordance with Section 2.7.1 or 3.6.1, as applicable, in
which case the Participant shall name a Designated Beneficiary pursuant to
subsection (a) as though the Participant has no Spouse.

 

1.4.2 Change of Designated Beneficiary

 

  (a) Each Participant shall from time to time advise the Company of the full
name and, for tax purposes only, the social insurance number of his Spouse, if
any.

 

  (b) A Participant without a Spouse may, by written notice given to the Company
during his lifetime, alter or revoke his Designated Beneficiary. Any such
written notice shall be in such form and executed in such manner as the Company
may reasonably require.

 

1.4.3 Provision for Payment in Event of Death of Beneficiary

If the Designated Beneficiary pre-deceases the Participant and the Participant
has designated no other Designated Beneficiary, benefits payable under the Plan
after the death of the Participant shall be paid to the estate of the
Participant.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 19

 

 

1.4.4 Conflicting Claims

If there is a dispute as to whether a person is a Spouse, Designated Beneficiary
or other person entitled to payments hereunder, or where two or more persons
make conflicting or adverse claims in respect of a benefit, or where a person
makes a claim that is inconsistent with information provided by the Participant,
the Company shall take such steps or action it deems reasonable, including
without limitation, obtaining court direction, and neither the Company, the
Board of Directors, Board Committee, the Plan nor the Fund shall be held liable
for any delays in payment of benefits hereunder or for loss or damage of any
nature whatsoever as a result of any such dispute or the Company’s steps,
actions or decisions in respect of the resolution of same.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 20

 

 

Article 1.5 - Administration and Amendment

 

1.5.1 Primacy of Legislation

The Company shall administer the Plan in such a manner that, in the event there
is a conflict between the Plan and any applicable legislation, the applicable
legislation shall govern.

 

1.5.2 Jurisdiction

 

  The court of competent jurisdiction to interpret and make determinations
regarding the Plan shall be the Court of Queen’s Bench of Alberta. The Plan
shall be construed in accordance with the legislation of the Province of
Alberta, unless the legislation of another jurisdiction has clear precedence. In
the event of a conflict of applicable legislation, the Plan shall be construed
and administered in accordance with the legislation of the Province of Alberta.

 

1.5.3 Responsibility for Plan

 

  While the Plan remains in force, the Company shall have responsibility for,
and control of, the Plan’s operation and administration, and shall have the
power and duty to take all action and to make all decisions and interpretations
which shall be necessary or appropriate in order to administer and carry out the
provisions of the Plan, including the power to prescribe required forms and to
make and enforce such rules and regulations as it may deem necessary. The Board
of Directors may delegate certain of its duties in respect of the Plan to a
Board Committee, in accordance with Section 1.5.7.

 

1.5.4 Amendment of the Plan

 

  The Company may amend the Plan, or any part hereof, at any time, and from time
to time, to such extent as it may deem advisable, provided, however, that no
amendment shall have the effect of reducing any benefit accrued to the date of
the amendment by a Participant, Spouse or Designated Beneficiary based on actual
service rendered and earnings paid to the date of the amendment. For greater
certainty, any action taken in accordance within this Section may reduce any
ancillary benefits as described in Applicable Pension Laws and as may be
provided hereunder, unless the Participant affected has satisfied all the
eligibility



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 21

 

 

  requirements hereunder for such ancillary benefits. Each amendment to the Plan
shall be in writing and shall be executed on behalf of the Company by a member
of the Board of Directors or Board Committee, as applicable, or by any officer
or employee of the Company or other person or persons duly authorized by the
Board of Directors or Board Committee, as applicable, to execute Plan
amendments.

 

1.5.5 Amendment Required to Maintain Registration

 

  Notwithstanding any other provisions of the Plan, the Company shall amend the
Plan as is necessary to maintain the registration of the Plan under Applicable
Pension Laws and/or under Revenue Rules. Section 1.5.4 shall not act to restrict
the Company’s ability to amend the Plan, including, but without limiting the
generality of the foregoing, an amendment providing for benefits to be reduced,
when the purpose of such amendment is to maintain the registration of the Plan.

 

1.5.6 Effective Date of Amendment

 

  An amendment to the Plan shall normally be effective on the date specified in
the amendment however, if the amendment creates additional benefits in respect
of a period of employment after 1989 which must be certified by the Minister of
National Revenue in accordance with Revenue Rules, the amendment shall not be
effective until such certification has been received and no benefits shall be
paid as a result of that amendment prior to certification. The Company shall not
make any contributions to the Plan in respect of the amendment until such
certification has been applied for.

 

1.5.7 Board Committee

 

  (a) The Board of Directors may appoint, and may delegate certain of its
responsibilities in respect of the Plan to, a Board Committee, such
responsibilities to be specified in a written mandate approved by the Board of
Directors.

 

  (b) The Board of Directors or Board Committee, as applicable, may, by way of
approved written mandate, delegate certain responsibilities in respect of the
Plan to a Management Pension Committee.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 22

 

 

  (c) No compensation shall be paid out of the Fund to any Employee member of
the Management Pension Committee for his services to such committee, but the
reasonable fees of a non-Employee member for such services may be paid by the
Company or from the Fund, as directed by the Company.

 

  (d) Any expenses incurred by the Board of Directors, Board Committee or
Management Pension Committee, as applicable, or any member thereof, in respect
of his services to such committee may be paid by the Company or reimbursed from
the Fund, as directed by the Company.

 

  (e) A member of the Board of Directors, Board Committee or Management Pension
Committee, as applicable, and any duly authorized officer or employee of the
Company, may rely in good faith on the statements, opinions or reports of the
Actuary, the Funding Agency, an accountant, an appraiser, a lawyer, an
investment manager or other professional advisor or consultant retained by the
Board of Directors, Board Committee, the Company, or by a duly authorized
officer or employee of the Company (including, without limitation, the
Management Pension Committee), as applicable, to provide professional services
or advice in respect of the Plan, the Fund, or any matter pertaining thereto.

 

1.5.8 No Personal Liability

Subject to Applicable Pension Laws, the Board of Directors, Board Committee or
any member thereof, or any duly authorized officer or employee of the Company
(including, without limitation, the Management Pension Committee or any member
thereof) shall not be liable to any person whatsoever for anything done or
omitted to be done in respect of the administration of the Plan, the Fund, or
any matter pertaining thereto, except where the act or omission was due to
fraud, wilful misconduct or gross negligence on the part of the person against
whom a claim is made.

 

1.5.9 Indemnification

The Company shall indemnify and save harmless the members of the Board of
Directors and Board Committee, as applicable, and any other duly authorized
officer, or employee of the Company (including, without limitation, members of
the Management Pension Committee), whose responsibilities or duties on behalf of
the



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 23

 

 

Company involve any aspect of the administration of the Plan, the Fund or any
matter pertaining thereto, from personal liability, including all legal costs,
fees and related expenses, in respect of their respective acts or omissions in
respect of the administration of the Plan, the Fund or any matter pertaining
thereto, except where the act or omission was due to fraud, wilful misconduct or
gross negligence on the part of such member, director, officer or employee.

 

1.5.10 Company Records

Whenever the records of the Company are used for the purposes of the Plan, such
records shall be conclusive of the facts with which they are concerned.

 

1.5.11 Information Provided by the Participant

In the absence of actual notice to the contrary, the Company shall authorize
payment in accordance with information provided by the Participant. In the event
of a dispute, or where two or more persons make adverse claims in respect of a
benefit, or where a person makes a claim that is inconsistent with information
provided by the Participant, the provisions of Section 1.4.4 shall apply.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 24

 

 

Article 1.6 - Termination of the Plan

 

1.6.1 Right of Termination

 

  The Company may terminate, merge, or spin-off the Plan, or any part hereof, at
any time, and in that event all accrued benefits shall be calculated using
actual service rendered and earnings paid to the effective date of such
termination, merger or spin-off.

 

1.6.2 Effect of Termination

 

  Upon termination of all or part of the Plan, each affected Participant shall
be fully vested. An affected Participant who has completed two years of
Continuous Service shall also be locked-in.

 

1.6.3 Wind-up

 

  Upon the Plan being terminated, the Company shall wind up the Plan in
accordance with Applicable Pension Laws.

 

1.6.4 Termination Priorities

 

  In the event the Plan is terminated, the Company shall make the required
contributions to the Fund pursuant to Section 1.7.6. Thereafter, the available
assets shall be used in the following order of priority:

 

  (a) firstly, to provide for benefits equal to the value of all Accounts,
excluding the Forfeiture Account;

 

  (b) secondly, after satisfying the requirements of subsection (a), to provide
for benefits equal to the value of all Accumulated Required and Optional
Contributions;

 

  (c) thirdly, after satisfying the requirements of subsections (a) and (b), to
provide for the balance of the DB Pension Benefits accrued to the date of
termination based on actual service rendered and earnings paid to such date, all
determined in accordance with, and payable in accordance with the priorities
established under Applicable Pension Laws; and



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 25

 

 

  (d) fourthly, in the event any Surplus Assets remain after all benefits
referred to in subsections (a), (b) and (c) have been provided, such Surplus
Assets may, subject to the requirements of Applicable Pension Laws, be withdrawn
from the Fund for the benefit of the Company, and upon such withdrawal shall
thereupon become assets of the Company.

 

1.6.5 Interpretation

The provisions of Section 1.6.4 apply without distinction between Participants,
Spouses or Designated Beneficiaries.

 

1.6.6 Effective Date of Termination

In the event the Plan, or any part hereof, is terminated pursuant to
Section 1.6.1, the effective date of such termination shall be set by the
Company. In the event the termination is directed by the Superintendent, the
effective date of such termination shall be the earlier of the date on which all
avenues of appeal by the Company are exhausted or the date on which the Company
vacates its right of appeal.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 26

 

 

Article 1.7 - Funding

 

1.7.1 Plan Assets

 

  All assets of, and contributions to, the Plan shall be held in the Fund in
trust and administered by the Funding Agency in accordance with the terms of the
Funding Agreement.

 

1.7.2 Purpose of the Fund

 

  (a) The Fund is established for the benefit of the Participants and their
respective Spouses or Designated Beneficiaries, which benefit shall be deemed to
include payment or reimbursement of all third party costs directly attributable
to the administration of the Plan. The Company shall have primary responsibility
for the payment of such costs, but may direct that the costs be paid from the
Fund. Any third party costs directly attributable to the Plan and paid directly
by the Company may be reimbursed by the Fund.

 

  (b) Where such costs are attributable to Part 3, the Company may direct that
the costs shall be charged in an equitable manner to the Accounts.
Notwithstanding the foregoing, the Company may elect to pay and/or charge costs
differently between active and inactive DC Participants provided the costs
charged to the Accounts of inactive DC Participants do not exceed a reasonable
allocation of the actual costs incurred.

 

1.7.3 No Fund Allocation

No person shall have any interest in, nor right to, any part of the Fund except,
and to the extent, provided in the Plan.

 

1.7.4 Change of Funding Agency

 

  The Company may remove the Funding Agency at any time, and upon such removal,
or upon resignation of the Funding Agency, the Company shall appoint a successor
Funding Agency. However, any transfer of assets to a successor Funding Agency
shall be made in accordance with Applicable Pension Laws and Revenue Rules.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 27

 

 

1.7.5 Investment of the Fund

The investment of the Fund shall comply with the investment requirements of
Applicable Pension Laws and Revenue Rules.

 

1.7.6 Company Contributions

 

  (a) The Company shall make contributions pursuant to the recommendation of the
Actuary which will provide funding sufficient to meet the ongoing funding
requirements and tests for solvency prescribed by Applicable Pension Laws but,
provided that such recommendations and tests are satisfied, the Company shall
not be required to make further contributions to the Plan. In the event the Plan
is terminated, the Company shall make the recommended contributions accrued to
the date of termination plus the additional contributions, if any, required by
Applicable Pension Laws.

 

  (b) In the event there are Excess Assets under the Plan, such Excess Assets
may be applied at the discretion of the Company to offset contributions
otherwise recommended to be made by the Company under Part 2 or Part 3. In the
absence of an election by the Company to apply Excess Assets to meet its
recommended contributions under Part 3, the Excess Assets under the Plan shall,
for purposes of the Revenue Rules, be deemed to be associated with Part 2.

 

1.7.7 Remittance of Contributions

Subject to Section 1.7.6, the Company shall pay to the Funding Agency:

 

  (a) all Required and Optional DB Contributions within 30 days following the
end of the month for which the contributions are payable;

 

  (b) all Company contributions recommended to be made in respect of DB Pension
Benefits within 30 days following the end of the month for which the
contributions are recommended; and

 

  (c) all Company contributions recommended to be made in respect of DC Pension
Benefits within 30 days following the end of the month for which the
contributions are payable.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 28

 

 

1.7.8 Return of Contributions

 

  In the event that the Company or a Participant makes a contribution to the
Plan which would cause the revocation of the Plan’s registration under Revenue
Rules then, subject to conditions or approval procedures under Applicable
Pension Laws, such contributions shall be returned to the Company or the
Participant, as applicable.

 

1.7.9 No Further Obligation

 

  (a) All benefits payable under the Plan shall be paid, or provided for, solely
from the Fund, and persons entitled to benefits hereunder shall look only to the
assets of the Fund for payment. The Company’s obligations hereunder are limited
to the obligations expressly set forth herein.

 

  (b) A lump sum payment or transfer to another vehicle shall constitute
complete satisfaction of all obligations under the Plan related to the amount so
paid or transferred.

 

1.7.10 Source of Benefit Payments

 

  The Company reserves the right to provide for the payment of pension benefits
referred to in Part 2 or the applicable provisions of Appendices A, B, C and D
of the Plan directly from the Fund or, in lieu thereof, may elect to transfer
money from the Fund to purchase from a life insurance company licensed to
transact annuity business in Canada, for the benefit of the Participant and/or
his Spouse and/or Designated Beneficiary, as the case may be, a life annuity,
the contract for which, when delivered to such Participant, Spouse or Designated
Beneficiary, as the case may be, shall serve as a full discharge of the
obligations of the Company, the Fund and the Plan and shall thereby terminate
all of the rights of such Participant, Spouse or Designated Beneficiary under
the Plan.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 29

 

 

Article 1.8 - General Conditions

 

1.8.1 No Employment Rights

 

  (a) The establishment and continuance of the Plan shall not be deemed to
constitute a contract of employment between the Company and any Employee and
further, shall not be deemed to create any rights between the Company and any
person beyond those described and provided herein, including but not limited to
any right or entitlement to non-pension retirement benefits.

 

  (b) Nothing contained herein shall be deemed to give to an Employee the right
to be retained in the service of the Company or to interfere with the right of
the Company to terminate the employment of such Employee at any time.

 

1.8.2 Application for Payments

A Participant, Spouse, Designated Beneficiary, or legal representative, as
applicable in the circumstances, claiming payments under this Plan must make
written application to the Company on the forms provided, together with evidence
by way of affidavit, declaration or certificate, as the Company may reasonably
require, substantiating such claim before any benefits are payable. Such written
application must be submitted to the Company at least 30 days prior to the date
of his actual or deemed retirement or at such other time as may be approved by
the Company in its discretion.

 

1.8.3 Unclaimed Payments

In the event that a Participant, Spouse, Designated Beneficiary, or legal
representative satisfactory to the Company, does not claim payments under this
Plan within the time specified under Section 1.8.2, the obligation for payments
remains but:

 

  (a) in the case of a DB Participant, no interest shall accrue on pension
payments to the benefit of the DB Participant, his Spouse, Designated
Beneficiary or legal representative. If a valid claim is subsequently made, the
obligation of the Company shall be discharged by the timely payment of an amount
equal to the simple sum of the pension payments which are then in arrears; and



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 30

 

 

  (b) subject to Section 3.5.3, in the case of a DC Participant, the DC
Participant’s Employee and Company Accounts shall continue to be maintained in
accordance with Article 3.4 until a valid claim is made.

 

1.8.4 Timely Payments

 

  All payments to be made out of the Fund shall be made within 60 days after the
event giving rise to the payment, or the completion and filing of all documents
required to authorize the making of the payment, whichever is the later.

 

1.8.5 No Assignment

 

  Subject to Section 1.8.7, all benefits to which a person is, or may become,
entitled pursuant to the Plan are for the support and maintenance of such person
and may not, in any manner, in whole or in part, be assigned, alienated, sold,
transferred, pledged, hypothecated, encumbered or charged, and shall not be
subject to attachment or otherwise by or on behalf of the creditors of such
person, except for payment or transfer specifically allowed under the Plan.

 

1.8.6 Payment of Benefits on Behalf of Participant

 

  If the Company receives evidence which, in its absolute discretion, is
satisfactory to it that a person entitled to receive a payment under the Plan is
a minor or is physically or mentally incompetent, the Company may direct the
payment to any representative, trustee, guardian, attorney or other person or
persons entitled at law to receive the payment on the person’s behalf. Such
payment shall be a complete discharge of the payment obligation under the Plan.

 

1.8.7 Support and Division of Property on Marriage Breakdown

 

  (a) Subject to Applicable Pension Laws and Revenue Rules, and any applicable
federal or provincial law, a benefit under the Plan:

 

  (i)

may be, in the case of proceedings in respect of the division of matrimonial
property under the jurisdiction of Alberta, subject to entitlements arising
under either a matrimonial property order within the meaning of the Matrimonial
Property Act, being Chapter M-9 of the Statutes of Alberta, 1980, and any
regulation and amendments thereto, issued by a court of competent jurisdiction,
or a similar order



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 31

 

 

  enforceable in Alberta issued by a court outside of Alberta, or a matrimonial
property agreement, as prescribed under Applicable Pension Laws;

 

  (ii) may be, in the case of proceedings in respect of the division of
matrimonial property under the jurisdiction of a province other than Alberta,
assigned, pledged, charged, encumbered or alienated to satisfy a division of
matrimonial property, pursuant to a written agreement, decree, order or
judgement of a competent tribunal; or

 

  (iii) may be, in the case of proceedings in respect of support or maintenance,
subject to execution, seizure or attachment in satisfaction of an order for
support or maintenance, pursuant to a decree, order or judgement of a competent
tribunal provided such execution, seizure or attachment is in respect only of
benefits in pay or, if in respect of a Participant last employed by the Company
in a province other than Alberta, as may be permitted by Applicable Pension
Laws.

 

  (b) The determination of the benefit payable to a person under subsection
(a) shall be subject to Applicable Pension Laws and Revenue Rules.

 

  (c) The Participant’s benefit entitlements shall be reduced to account for the
value of any settlement made under subsection (a). Such reduction shall be
determined in accordance with Applicable Pension Laws and Revenue Rules.

 

  (d) In the event a Participant has commenced his pension prior to any
settlement under subsection (a), the value of such settlement payable to his
former Spouse, may, at the election of such former Spouse, be transferred to a
Locked-In Retirement Fund in the name of such former Spouse.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 32

 

 

1.8.8 Small Pensions and Transfer at Company’s Discretion

 

  (a) Notwithstanding any other provision of the Plan, for a Participant last
employed by the Company in Alberta, upon retirement, death, termination of
employment or termination of the Plan, the Company, a Participant or, if
applicable, his Spouse or Designated Beneficiary, may direct that a lump sum,
equal to the Commuted Value, be paid as full and final satisfaction of all
claims under the Plan by the Participant, such Spouse or Designated Beneficiary,
or anyone claiming by, through or under them, if:

 

  (i) provided such Commuted Value includes DB Pension Benefits, the
corresponding annual pension does not exceed 4% of the YMPE for the year in
which application for commutation is made or such other amount as provided under
Applicable Pension Laws; or

 

  (ii) such Commuted Value does not exceed 20% of the YMPE for that year or such
other amount as provided under Applicable Pension Laws.

 

  (b) For a Participant last employed by the Company in a province other than
Alberta, small pensions shall be determined, paid and transferred in accordance
with Applicable Pension Laws.

 

1.8.9 Written Explanation

Pursuant to Applicable Pension Laws, each Employee and Participant shall be
entitled to receive a written summary of the terms and conditions of the Plan
and of any relevant amendments thereto, together with a summary explanation of
his rights and obligations with respect to benefits available to him under the
Plan. In the event of any conflict between a written summary or explanation and
the text of the Plan, the text of the Plan shall prevail.

 

1.8.10 Headings

Headings wherever used herein are for reference purposes only and do not limit
or extend the meaning of any of the Plan’s provisions.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 33

 

 

1.8.11 Construction

 

  In the Plan, references to the masculine include the feminine and vice versa;
references to the singular include the plural and vice versa, as the context
requires; and references to a paragraph, subsection, Section, Article or
Appendix mean a paragraph, subsection, Section, Article or Appendix of the Plan.

 

1.8.12 Simultaneous Deaths

 

  If a Participant and his Spouse or Designated Beneficiary die at the same time
or in circumstances rendering it uncertain which of them survived the other, the
Participant shall be deemed, for the purposes of the Plan, to have survived the
Spouse or Designated Beneficiary.

 

1.8.13 Currency

 

  All amounts payable under the Plan are stated and shall be paid in the lawful
currency of Canada. If an amount of benefit or earnings entering into the
computation of any benefit or contribution hereunder is expressed in a currency
other than that of Canada, such amount shall be converted to Canadian currency
prior to such computation based upon exchange rates established by the Company.

 

1.8.14 Deductions from Payments

 

  All amounts payable under the Plan shall be subject to deductions required by
law, including tax withholdings.

 

1.8.15 Transfer Option for Cash Settlement

 

  Notwithstanding any other provision of the Plan, any person entitled to an
amount hereunder in cash, may elect, subject to Revenue Rules, in lieu of
receiving such amount in a cash settlement, to have the amount transferred to a
retirement savings plan registered under Revenue Rules. Further, any such
transfer shall serve as a full discharge of the obligations of the Company, the
Fund and the Plan in respect of any such amount payable to such person.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 34

 

 

1.8.16 Inspection

 

  (a) The Company shall permit an Employee or Participant, or such person as is
required to be permitted under Applicable Pension Laws, to inspect, to make
extracts from or to copy the Plan text and any other related documents required
to be made available under Applicable Pension Laws, at such time and places as
may be required by Applicable Pension Laws.

 

  (b) To the extent required by Applicable Pension Laws, the Company shall
provide, on request, a Participant, or such person as is required to be
permitted under Applicable Pension Laws, with copies of any of the documents
required to be made available under Applicable Pension Laws, upon payment to the
Company of a reasonable fee when permitted under Applicable Pension Laws.

 

1.8.17 Severability

 

  Each provision of the Plan or part thereof is distinct and severable, and if
any provision of the Plan or part thereof is determined to be void or
unenforceable in whole or in part, such determination shall not affect the
validity or enforcement of any other provision or part thereof.

 

1.8.18 Governing Document

 

  This document, as it may be amended from time to time, constitutes the Plan.
No statement in any other document or communication, whether or not such
document or communication is required by Applicable Pension Laws or Revenue
Rules, shall create or confer any right or obligation other than as set out in
this document or otherwise as required by Applicable Pension Laws or Revenue
Rules, nor may any such document or communication be used or relied upon to
interpret or vary any terms or provisions of the Plan.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 35

 

 

1.8.19 Arbitration of Disputes in British Columbia

Notwithstanding any other provisions of the Plan, where required by Applicable
Pension Laws, the following special provisions apply to the arbitration of
disputes in British Columbia:

 

  (a) All disputes among parties to the Plan which require settlement by
arbitration in British Columbia (B.C.) shall be finally and conclusively settled
by arbitration under the Commercial Arbitration Act (B.C.) and the Rules for
Domestic Commercial Arbitration Proceedings of the British Columbia
International Commercial Arbitration Centre (the “Rules”), except as otherwise
provided herein or required by Applicable Pension Laws. The appointing authority
shall be the British Columbia International Commercial Arbitration Centre (the
“BCICAC”). Any case so arbitrated shall be administered by the BCICAC in
accordance with its “Procedures for Cases under the BCICAC Rules”. The place of
arbitration shall be Vancouver, B.C.

 

  (b) A party to the dispute may commence an arbitration of the dispute by
notifying the other party to the dispute of its desire to submit the dispute to
arbitration and:

 

  (i) the parties to the dispute shall agree on a single arbitrator. The
arbitrator selected shall be an active member of the Law Society of British
Columbia or an actuary who by virtue of his or her experience and training can
reasonably be considered an expert in pension law matters;

 

  (ii) the arbitrator selected shall hear and determine the dispute as provided
in this Section; and

 

  (iii) the arbitrator shall issue a written decision which shall be final and
binding to the extent permitted by law on the parties to the dispute and any
other person affected by it.

 

  (c) If the parties cannot agree on the single arbitrator within 30 days after
the arbitration has commenced, a party to the dispute may ask the BCICAC to
appoint an arbitrator.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 36

 

 

  (d) In no event shall any portion of the costs of an arbitrator under this
Section ever be paid out of the Fund. All costs of an arbitrator under this
Section must be paid by the parties to the dispute being arbitrated in such
amount and proportions as the arbitrator may determine.

 

  (e) In arbitrating a dispute under this Section an arbitrator shall have
regard to such principles as is required by law and shall also consider the
following factors:

 

  (i) the funding risks assumed by the parties in the past; and

 

  (ii) the reliance placed by the parties on legal precedent in structuring the
Plan.

 

1.8.20 Commutation for Non-Residents

A benefit required to be paid under the Plan to a Participant employed in
British Columbia or Alberta who has ceased to accrue Continuous Service and who
has been a non-resident of Canada as defined under Applicable Pension Laws, may
be commuted and paid in a lump sum at the discretion of the person entitled to
the benefit, provided that the appropriate forms are completed and filed as may
be required by Applicable Pension Laws.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 37

 

 

Part 2 - Defined Benefit Provisions

Article 2.1 - Required DB Contributions

 

2.1.1 Required DB Contributions

Subject to Sections 2.1.2 and 2.1.4, each DB Participant, commencing on the date
on which he becomes a DB Participant and ending on the date he is no longer
accruing Pensionable Service, shall be required to contribute to the Fund,
through payroll deductions, 4% of his Earnings, subject to a maximum total
amount in each Plan Year equal to 1/3 of the money purchase maximum dollar limit
specified in the Revenue Rules as applicable in that calendar year.

 

2.1.2 Disability

 

  (a) In the event an active DB Participant is totally disabled, as certified by
a qualified medical doctor licensed to practice medicine in Canada and as
recognized by the Company’s long-term disability insurance provider, he shall
not be required to contribute to the Plan for the period of time during which he
is in receipt of benefits from the Company’s long-term disability plan. Such DB
Participant shall accrue Pensionable Service while totally disabled, and shall
continue to accrue pension benefits based on his Disability Earnings for so long
as he continues to receive the aforementioned long-term disability benefits. If
such DB Participant was employed on a Part-time basis at the date of disability,
pension benefits shall continue to accrue as though he remained a Part-time
Employee throughout the period of disability.

 

  (b) In no event, however, shall a totally disabled DB Participant accrue
pension benefits after the earlier of the DB Participant’s Normal Retirement
Date and the date of termination of the Plan.

 

2.1.3 Excess Accumulated Required DB Contributions

 

  (a) Subject to paragraph (b), in the event that the Plan is terminated, or a
DB Participant ceases to be an Employee by reason of:

 

  (i) retirement;



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 38

 

 

  (ii) death; or

 

  (iii) termination of employment after his Vesting Date;

 

    and his Accumulated Required Contributions at such date exceed one-half of
the Commuted Value of his DB Pension Benefits, excluding Optional DB Pension
Benefits, at such date, the amount of the excess shall be paid to the
Participant, his Spouse or his Designated Beneficiary, as appropriate.

 

  (b) Notwithstanding paragraph (a), if the DB Participant was last employed by
the Company in British Columbia and the DB Participant so elects, the excess
contributions shall be applied to increase the lifetime pension benefits
otherwise payable to the DB Participant. For greater certainty, in the event the
Commuted Value of the total DB Pension Benefits is transferred to a Locked-In
Retirement Fund in accordance with Section 2.4.9 or subsection 2.8.2(a)(ii), the
additional lifetime pension benefits derived from the excess contributions shall
not be taken into account in determining the maximum transferable amount in
accordance with subsection 2.8.2(c).

 

2.1.4 Maximum Contributions

Notwithstanding the provisions of this Article 2.1 or Section 1.3.8, no DB
Participant shall make Required DB Contributions after his Latest Pension
Commencement Date, nor in an amount which exceeds the annual maximum permitted
under Revenue Rules, nor beyond five years after becoming employed by a foreign
associate or affiliate of the Company, unless such continued contributions are
permitted under Revenue Rules.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 39

 

 

Article 2.2 - Credited Interest and Return

 

2.2.1 Annual Application of Credited Interest

Effective December 31 of each Plan Year, the Company shall calculate and credit
to each DB Participant the interest accrued on his beginning-of-year Accumulated
Required Contributions and on his Required DB Contributions for that Plan Year.

 

2.2.2 Calculation of Annual Credited Interest

The Credited Interest for each Plan Year accrued for each DB Participant shall
be the sum of:

 

  (a) the rate of interest for such Plan Year times the DB Participant’s
Accumulated Required Contributions at December 31 of the prior Plan Year;

 

    PLUS

 

  (b) the rate of interest for such Plan Year times the DB Participant’s
Required DB Contributions made in such Plan Year times the number of half-months
from the mid-point in time during which such contributions were made to
December 31 divided by 24.

 

2.2.3 Calculation of Final Year’s Credited Interest

The Credited Interest for the final Plan Year of each DB Participant shall be
the sum of:

 

  (a) the rate of interest for such final Plan Year times such DB Participant’s
Accumulated Required Contributions at December 31 of the prior Plan Year times
the number of completed months prior to the date of calculation divided by 12;

 

    PLUS

 

  (b)

the rate of interest for such final Plan Year times the DB Participant’s
Required DB Contributions made in such final Plan Year times the number of
half-months from the mid-point in time during which such contributions



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 40

 

 

  were made to the end of the month immediately preceding the date of
calculation divided by 24.

 

2.2.4 Rate of Credited Interest

The rate of interest for each Plan Year shall be established by the Company in
December of the prior year provided, however, that the rate of interest for each
Plan Year shall be not less than CANSIM Series B 14045 averaged over the most
recent 12 months for which data is available.

 

2.2.5 Credited Return

 

  (a) An individual account, entitled Accumulated Optional Contributions, shall
be maintained by the Funding Agency in the Fund with respect to each Former AEC
Participant. This account shall be credited with Optional DB Contributions made
by the Former DC Participant, including amounts transferred from the Former DC
Participant’s optional ancillary account, if any, under the AEC Plan. The
operation of such individual account, including the investment of the account,
the crediting of the account with Optional DB Contributions, the crediting of
the account with investment return, and the valuation of the account, shall be
governed by Article 3.4 as though the account were an Account under Part 3.
Notwithstanding the foregoing, such individual account shall be an account under
Part 2.

 

  (b) If a Former AEC Participant has designated all or a portion of his
Optional DB Contributions to be in respect of Pensionable Service rendered prior
to 1990, the Funding Agency shall maintain sub-accounts within his Accumulated
Optional Contributions to distinguish between Accumulated Optional Contributions
made in respect of Pensionable Service rendered before 1990 and after 1989.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 41

 

 

Article 2.3 - Retirement Dates

 

2.3.1 Normal Retirement

 

  A DB Participant may elect to retire on his Normal Retirement Date.

 

2.3.2 Early Retirement

 

  A DB Participant may elect, on or after his Vesting Date, to retire on the
first day of any month which falls within the 10-year period immediately
preceding his Normal Retirement Date.

 

2.3.3 Postponed Retirement

 

  A DB Participant who is still an Employee may elect to retire on the first day
of any month after his Normal Retirement Date. In any case, however, pension
payments must commence not later than the DB Participant’s Latest Pension
Commencement Date and thereupon the DB Participant shall cease to accrue
additional benefits.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 42

 

 

Article 2.4 - Amount of Retirement Benefits

 

2.4.1 Unadjusted Pension Amount – Normal Retirement

The annual lifetime pension to which a DB Participant shall become entitled on
his Normal Retirement Date shall be equal to:

 

  (a) 2.0% multiplied by the Encana Pensionable Service of the DB Participant,
with the result of that calculation multiplied by the DB Participant’s Final
Average Annual Earnings;

 

    PLUS

 

  (b) 1.4% multiplied by the PEC Pensionable Service of the DB Participant, with
the result of that calculation multiplied by the lesser of:

 

  (i) the DB Participant’s Final Average Annual Earnings; or

 

  (ii) the Final Average Annual YMPE;

 

    PLUS

 

  (c) 2.0% multiplied by the PEC Pensionable Service of the DB Participant, with
the result of that calculation multiplied by the amount, if any, by which the DB
Participant’s Final Average Annual Earnings exceed the Final Average Annual
YMPE;

 

    PLUS

 

  (d) the Benefit Accrual Rate of the DB Participant multiplied by the AEC
Pensionable Service of the DB Participant, with the result of that calculation
multiplied by the DB Participant’s Final Average Annual Earnings;

 

    MINUS



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 43

 

 

  (e) 125% of the Benefit Accrual Rate of the DB Participant multiplied by the
AEC Pensionable Service of the DB Participant, with the result of that
calculation multiplied by 25% of the lesser of:

 

  (i) the DB Participant’s Final Average Annual Earnings; or

 

  (ii) the Final Average Annual YMPE.

Notwithstanding the foregoing, if different Benefit Accrual Rates were
applicable under the AEC Plan to a Former AEC Participant in respect of
different periods of AEC Pensionable Service, the DB Pension Benefits determined
in accordance with subsections (d) and (e) shall be determined separately with
respect to each such period of AEC Pensionable Service.

 

2.4.2 Early Retirement

 

  (a) Subject to subsections (c) and (d), a DB Participant who is actively
employed by the Company and who elects to retire pursuant to Section 2.3.2 shall
receive an immediate lifetime pension commencing on his early retirement date
which shall be calculated firstly in accordance with Section 2.4.1 and then
reduced by:

 

  (i) in respect of the DB Participant’s lifetime pension earned in respect of
AEC Pensionable Service, 0.25% times the number of months in excess of 36 by
which the DB Participant’s early retirement date precedes his Normal Retirement
Date; and

 

  (ii) in respect of the remainder of the DB Participant’s lifetime pension,
0.25% times the number of months in excess of 60 by which the DB Participant’s
early retirement date precedes his Normal Retirement Date.

 

  (b) Subject to subsections (c) and (d), a Former AEC Participant who is
actively employed by the Company and who elects to retire pursuant to
Section 2.3.2 shall receive an immediate bridge pension which shall be
calculated firstly in accordance with subsection 2.4.1(e) and then reduced by
0.25% times the number of months in excess of 36 by which the Former AEC
Participant’s early retirement date precedes his Normal Retirement Date.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 44

 

 

  (c) Notwithstanding subsections (a) and (b), but subject to subsection (d), if
a DB Participant has attained 30 years of Continuous Service, excluding any
period of layoff, no early retirement reduction shall be applied to his lifetime
pension benefits under subsection (a) in respect of Encana Pensionable Service
and PEC Pensionable Service.

 

  (d) Notwithstanding subsections (a), (b) and (c), if a DB Participant is
actively employed by the Company and elects to retire pursuant to Section 2.3.2
but does not wish to receive an immediate pension pursuant to this
Section 2.4.2, his DB Pension Benefits shall instead be determined in accordance
with Article 2.8.

 

2.4.3 Postponed Retirement

A DB Participant who retires after his Normal Retirement Date pursuant to
Section 2.3.3 shall receive an immediate lifetime pension commencing on his
postponed retirement date calculated in accordance with Section 2.4.1.

 

2.4.4 Maximum Lifetime Pension

The amount of annual lifetime pension payable under Part 2 and Appendices A, B,
C and D to a DB Participant shall not exceed the product of (a), (b) and (c),
where:

 

  (a) is the lesser of:

 

  (i) 2.0% of the DB Participant’s highest average compensation as defined in
Regulation 8504(2) of the Revenue Rules; and

 

  (ii) $2,494.44 or such other amount as determined from time to time under
Revenue Rules;

 

  (b) is the DB Participant’s Pensionable Service prior to January 1, 1990 to a
maximum of 35 years, plus the DB Participant’s Pensionable Service after
December 31, 1989; and

 

  (c) is 100.00% less 0.25% for each month, if any, by which the last day of the
month of retirement precedes the earliest of:

 

  (i) the date the DB Participant attains age 60;



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 45

 

 

  (ii) the date the DB Participant completed or would have completed, had the DB
Participant continued in employment, 30 years of Continuous Service excluding
any period of layoff; and

 

  (iii) the date on which the sum of the DB Participant’s age and Continuous
Service excluding any period of layoff is or would have been, had the DB
Participant continued in employment, equal to 80.

 

    Notwithstanding subsection (a)(ii), in respect of Pensionable Service
rendered before 1990 that was not pensionable under a Prior Plan when originally
rendered, the multiplier applied in respect of such Pensionable Service shall be
limited to two-thirds of the amount defined in subsection 2.4.4(a)(ii) or such
other amount as determined from time to time under Revenue Rules.

 

2.4.5 Maximum Bridge Pension

The amount of annual bridge pension, if any, payable under Part 2 and Appendices
A, B, C and D to a DB Participant shall not exceed the product of (a), (b) and
(c), where:

 

  (a) is the sum of:

 

  (i) the maximum annual benefit payable at age 65 under the Old Age Security
Act as at the DB Participant’s retirement date; and

 

  (ii) the maximum annual benefit payable at age 65 under the Canada Pension
Plan as at the DB Participant’s retirement date times the ratio, not to exceed
1.0, of the DB Participant’s Final Average Annual Earnings to the Final Average
Annual YMPE;

 

  (b) is 100.0% less 0.25% for each month, if any, by which the last day of the
month of retirement precedes the date the DB Participant attains age 60; and

 

  (c) is the ratio of the Pensionable Service of the DB Participant to 10, such
ratio not to exceed 1.0.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 46

 

 

2.4.6 Maximum Total Pension

The total amount of annual lifetime pension and annual bridge pension payable
under Part 2 and Appendices A, B, C and D to a DB Participant shall not exceed
the aggregate of (a) times (b), plus (c) times (d), where:

 

  (a) is $2,494.44 or such other amount as determined from time to time under
Revenue Rules;

 

  (b) is the DB Participant’s Pensionable Service;

 

  (c) is 25% of the Three-Year Average Annual YMPE; and

 

  (d) is 1/35 of the DB Participant’s Pensionable Service, but not to exceed
1.0.

If such total amount of annual pension would otherwise exceed such aggregate,
the DB Participant’s annual bridge pension shall be reduced until such total
amount of annual pension equals such aggregate.

 

2.4.7 Adjustments to Pension

The Company may, subject to the funding requirements of Applicable Pension Laws
and to Section 2.8.3, and at its sole discretion, from time to time increase the
pension being paid to a retired DB Participant or to the Spouse of a deceased
retired DB Participant. However, such increases must be limited to increases in
the Consumer Price Index after the benefits commence to be paid in accordance
with Article 2.3, and shall be in accordance with Applicable Pension Laws and
Revenue Rules.

 

2.4.8 Excess Accumulated Required Contributions

In addition to the foregoing, Section 2.1.3 shall apply.

 

2.4.9 Portability Right

 

  (a) Notwithstanding Sections 2.4.1, 2.4.2 and 2.4.3, a retiring DB Participant
may elect at retirement to transfer the Commuted Value of his DB Pension
Benefits to a Locked-In Retirement Fund.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 47

 

 

  (b) The sum of any amount transferred under subsection (a) and any excess
contributions transferred under subsection 2.1.3(b) shall not exceed the product
of:

 

  (i) the annual amount of pension computed in accordance with Section 2.4.1,
but limited to the product of subsection 2.4.4(a) times subsection 2.4.4(b); and

 

  (ii) the appropriate factor from the table in subsection 2.8.2(c)(ii).

 

    If the DB Participant elects a transfer under subsection (a) and/or
subsection 2.1.3(b) and the total amount intended to be transferred exceeds the
maximum transferable amount determined above, such excess shall be paid to the
DB Participant in cash.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 48

 

 

Article 2.5 - Normal Forms of Pension

 

2.5.1 Normal Form of Lifetime Pension - Without a Spouse

The normal form of lifetime pension benefits for a DB Participant without a
Spouse shall be:

 

  (a) a life annuity with a term of 120 months certain;

 

  (b) payable monthly in arrears commencing with the month of retirement to, and
including, the month in which the DB Participant dies.

Upon the death of the DB Participant and subject to the Revenue Rules, the
Designated Beneficiary of the DB Participant may elect to receive, in a lump
sum, the Commuted Value of the remaining guaranteed payments, if any.

 

2.5.2 Normal Form of Lifetime Pension - With a Spouse

The normal form of lifetime pension benefits for a DB Participant with a Spouse
shall be:

 

  (a) a pension payable to the DB Participant during their joint lives, reduced
on the DB Participant’s death to 60% of the amount then payable to his surviving
Spouse. Following the death of both the DB Participant and the Spouse, a further
lump sum payment equal to the excess, if any, of 60 times the original monthly
pension payment amount over the simple sum of the pension payments received by
the DB Participant and his Spouse, shall be made to:

 

  (i) the Designated Beneficiary of the DB Participant, if the DB Participant is
the last to die; or

 

  (ii) the estate of the Spouse, if the Spouse is the last to die;



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 49

 

 

  (b) payable monthly in arrears commencing with the month of retirement to, and
including, the month in which the DB Participant dies. The lifetime pension
payable to the surviving Spouse shall be payable monthly in arrears commencing
with the month following the DB Participant’s death to, and including, the month
in which the Spouse dies.

 

2.5.3 Normal Form of Bridge Pension – With or Without a Spouse

The normal form of bridge pension benefits for a Former AEC Participant shall be
payable monthly in arrears commencing with the month of retirement to, and
including the month in which the Former AEC Participant dies, in accordance with
Section 2.5.1, except that in no event shall payments continue beyond the end of
the month immediately preceding the Former AEC Participant’s Normal Retirement
Date.

Upon the death of the Former AEC Participant:

 

  (a) if the Former AEC Participant has a surviving Spouse at the date of death,
the remaining guaranteed payments shall be continued during the lifetime of the
surviving Spouse but not beyond the end of the month immediately preceding the
Former AEC Participant’s Normal Retirement Date. Upon the death of such
surviving Spouse before all remaining guaranteed payments have been made to her,
or earlier at her election, the Commuted Value of the then-remaining guaranteed
payments shall be paid in a lump sum to the Spouse or to the estate of the
Spouse, as applicable; and

 

  (b) if the Former AEC Participant has no surviving Spouse at the date of
death, the Commuted Value of the remaining guaranteed payments shall be paid in
a lump sum to the Designated Beneficiary of the Former AEC Participant.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 50

 

 

Article 2.6 - Optional Forms of Lifetime Pension

 

2.6.1 Optional Forms of Lifetime Pension

In lieu of the normal forms of lifetime pension described in Sections 2.5.1 and
2.5.2, a DB Participant may elect at retirement one of the optional forms of
lifetime pension set forth below. The optional form of lifetime pension shall
be, subject to Section 2.4.4, of Actuarial Equivalent Value to the normal form
of lifetime pension benefits described in Sections 2.5.1 or 2.5.2, as
applicable. No election by a DB Participant may be made hereunder which reduces
the lifetime pension the Spouse of such DB Participant would otherwise receive
pursuant to Section 2.5.2.

 

  (a) Life Annuity with a Guaranteed Period

 

    A life annuity with the payments guaranteed for a period of 60 months or 180
months. This option is only available to a DB Participant without a Spouse.

 

  (b) Participant and Survivor Annuity

 

    An annuity payable as described in subsection 2.5.2(a), but with either 80%
or 100% continuation to the surviving Spouse. This option is only available to a
Participant with a Spouse.

 

  (c) Other Optional Forms

 

    Subject to the other provisions of this Section 2.6.1, any other form
acceptable to the Company which provides an annuity for the DB Participant’s
life and which has a guaranteed period, if any, not exceeding 15 years.

Regardless of the form of lifetime pension elected by a Former AEC Participant,
his bridge pension benefits shall be paid in accordance with Section 2.5.3.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 51

 

 

2.6.2 Optional Form Election Date

A DB Participant entitled to receive lifetime pension payments who wishes such
payments to be made in other than the normal form must submit written election
to the Company. Such written election shall be submitted at least 30 days prior
to the date of his elected retirement or, subject to Applicable Pension Laws,
such other date as may be acceptable to the Company, in its sole discretion.

 

2.6.3 Shortened Life Expectancy - Ontario Participants

An annuity currently being paid, or required to be paid, under the Plan to a
Participant last employed by the Company in Ontario may be commuted and paid in
a lump sum at the discretion of the DB Participant if the DB Participant:

 

  (a) establishes that he has an illness or physical disability that is likely
to shorten his life expectancy to less than two years, as certified by a written
statement from a qualified medical doctor licensed to practice in Canada;

 

  (b) provides an application to the Company in the prescribed form; and

 

  (c) satisfies any other conditions prescribed by Applicable Pension Laws.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 52

 

 

Article 2.7 - Death Benefits

 

2.7.1 Death Benefits

 

  (a) In the event a DB Participant whose Designated Beneficiary is not his
Spouse dies prior to the effective date of the Participant’s retirement
election, his Designated Beneficiary shall receive a lump sum amount equal to
100% of the Commuted Value of the DB Pension Benefits accrued by the DB
Participant at his date of death.

 

  (b) In the event a DB Participant whose Designated Beneficiary is his Spouse
dies prior to the effective date of the Participant’s retirement election, his
Spouse shall receive, by way of a transfer to a Locked-In Retirement Fund or to
an insurance company to purchase an immediate or deferred life annuity in
accordance with Section 1.7.10, 100% of the Commuted Value of the DB Pension
Benefits accrued by the DB Participant at his date of death.

 

    In relation to a DB Participant employed by the Company in Saskatchewan, the
Spouse may choose, in lieu of a transfer to a Locked-In Retirement Fund or to an
insurance company, to receive a lump sum amount equal to 100% of the Commuted
Value of the DB Pension Benefits accrued by the DB Participant at his date of
death.

 

  (c) In addition to the foregoing, Section 2.1.3 shall apply.

 

  (d) In calculating benefits in accordance with subsections (a), (b) and (c),
the DB Participant shall be deemed to have, immediately prior to his date of
death, attained his Vesting Date and then:

 

  (i) retired, if the DB Participant was within 10 years of his Normal
Retirement Date on his date of death; or

 

  (ii) terminated employment, otherwise.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 53

 

 

Article 2.8 - Termination Benefits

 

2.8.1 Termination - Prior to Vesting Date

In the event a DB Participant terminates employment for any reason other than
death or retirement prior to his Vesting Date, he shall receive his Accumulated
Required and Optional Contributions, and upon such termination he shall cease to
be a DB Participant.

 

2.8.2 Termination - After Vesting Date

In the event a DB Participant terminates employment for any reason other than
death or retirement on or after his Vesting Date:

 

  (a) He shall elect either:

 

  (i) subject to Section 2.8.3, to receive a deferred lifetime pension
calculated in accordance with Section 2.4.1 and a deferred bridge pension
calculated in accordance with Section 2.4.2(b), payable monthly in arrears and
commencing:

 

  (A) in respect of AEC Pensionable Service, 36 months before his Normal
Retirement Date; and

 

  (B) in respect of the remainder of his Pensionable Service, 60 months before
his Normal Retirement Date; or

 

  (ii) to transfer the Commuted Value of the deferred pension described in
subsection (a)(i) to a Locked-In Retirement Fund.

 

    If no election has been made, the DB Participant shall be deemed to have
elected to receive a deferred pension pursuant to subsection (a)(i). Once an
election to receive a deferred pension pursuant to subsection (a)(i) has been
made, or deemed to have been made, by a DB Participant, it may be changed later
at any time prior to retirement.

 

  (b) In addition to the foregoing, Section 2.1.3 shall apply.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 54

 

 

  (c) The sum of any amount transferred under subsection (a)(ii) and any excess
contributions transferred under subsection 2.1.3(b) shall not exceed the product
of:

 

  (i) the annual amount of lifetime pension computed in accordance with
subsection (a)(i), but limited to the product of subsection 2.4.4(a) times
subsection 2.4.4(b); and

 

  (ii) the appropriate factor from the following table, or such other amount as
determined from time to time under Revenue Rules:

 

Attained Age at Date of Transfer

   Factor  

Under 50

     9.0   

50

     9.4   

51

     9.6   

52

     9.8   

53

     10.0   

54

     10.2   

55

     10.4   

56

     10.6   

57

     10.8   

58

     11.0   

59

     11.3   

60

     11.5   

61

     11.7   

62

     12.0   

63

     12.2   

64

     12.4   

65

     12.4   

66

     12.0   

67

     11.7   

68

     11.3   

69

     11.0   

70

     10.6   

71

     10.3   



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 55

 

 

    For non-integral ages, the appropriate factor shall be determined on an
interpolated basis.

 

    If the DB Participant elects a transfer under subsection (a)(ii) and/or
subsection 2.1.3(b) and the total amount intended to be transferred exceeds the
maximum transferable amount determined above, such excess shall be paid to the
DB Participant in cash.

 

2.8.3 Early Commencement after Termination

Notwithstanding subsection 2.8.2(a), in the event a DB Participant terminates
employment for any reason other than death or retirement and is thereupon
entitled to receive a deferred pension, he must at any time during the 120-month
period ending on his Normal Retirement Date elect to commence receiving:

 

  (a) the Actuarial Equivalent Value of his deferred lifetime pension calculated
in accordance with Section 2.8.2(a)(i), and he shall not be entitled to the
benefit of the provisions of Sections 2.4.2 and 2.4.7 in respect thereof,
provided that in no event shall his immediate lifetime pension be greater than
the lifetime pension amount calculated in accordance with subsection 2.4.2(a);
and

 

  (b) the Actuarial Equivalent Value of his deferred bridge pension calculated
in accordance with Section 2.8.2(a)(i), and he shall not be entitled to the
benefit of the provisions of Sections 2.4.2 and 2.4.7 in respect thereof,
provided that in no event shall his immediate bridge pension be greater than the
bridge pension amount calculated in accordance with subsection 2.4.2(b).

For greater certainty, the DB Participant must elect a single pension
commencement date applicable to his total DB Pension Benefits, notwithstanding
that different early retirement provisions may be applicable to different
components thereof.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 56

 

 

Article 2.9 - Optional DB Pension Benefits

 

2.9.1 Permitted Optional Benefits

 

  (a) Subject to the other provisions of this Article 2.9, upon retirement,
death, termination of employment other than in accordance with Section 2.8.1, or
termination of the Plan, a Former AEC Participant shall select in writing, or in
the absence of such selection the Company shall select for him, to receive
Optional DB Pension Benefits offered by the Company from the following permitted
benefits which would be payable under Part 2 if:

 

  (i) Section 2.3.2, subsection 2.7.1(d)(i) or Section 2.8.3 permitted
retirement within 15 years of Normal Retirement Date;

 

  (ii) the early retirement reduction applicable to lifetime pension benefits
under subsection 2.4.2(a) or Section 2.8.3 were replaced by the early retirement
reduction specified in subsection 2.4.4(c);

 

  (iii) the Former AEC Participant’s Final Average Annual Earnings were replaced
by his highest average compensation as set forth in Regulation 8504(2) of the
Revenue Rules;

 

  (iv) the amount of bridge pension benefits provided under subsection 2.4.2(b),
subsection 2.8.2(a)(i) or Section 2.8.3 were replaced by the maximum bridge
pension benefits set forth in Section 2.4.5;

 

  (v) additional pre-retirement or post-retirement indexing of lifetime pension
benefits were provided up to the limits set forth in Regulation 8503 of the
Revenue Rules; and

 

  (vi) any combination of the above, including fractions of the above.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 57

 

 

  (b) The Optional DB Pension Benefits offered to the Former AEC Participant for
selection shall be determined by the Company but shall include, where possible
within the provisions of subsection (a), at least two alternative approaches to
applying the Former AEC Participant’s Accumulated Optional Contributions in
accordance with subsection (c).

 

  (c) The Optional DB Pension Benefits offered to a Former AEC Participant in
accordance with subsections (a) and (b) shall be of Actuarial Equivalent Value
to his Accumulated Optional Contributions as at the date of retirement, death,
termination of employment or termination of the Plan. Such conversion of
Accumulated Optional Contributions into Optional DB Pension Benefits shall be
determined separately in respect of Optional DB Pension Benefits provided, and
Accumulated Optional Contributions made, in respect of Pensionable Service
rendered before 1990 and after 1989. Notwithstanding the foregoing provisions of
this Section 2.9.1, if a Former AEC Participant terminates employment and elects
to receive a deferred pension from the Plan, the conversion of his Accumulated
Optional Contributions into Optional DB Pension Benefits shall be deferred until
his date of retirement.

 

2.9.2 Forfeitures

If a Former AEC Participant’s Accumulated Optional Contributions exceed the
Commuted Value of the Optional DB Pension Benefits that may be provided in
accordance with Section 2.9.1, the excess Accumulated Optional Contributions
shall be forfeited by the Former AEC Participant and shall remain in the Plan to
support the provision of DB Pension Benefits to all DB Participants or be
applied by the Company in accordance with Section 1.7.6.

 

2.9.3 Portability Right

Subject to Section 2.9.2, Optional DB Pension Benefits shall be transferable in
accordance with, at the same time, and subject to the same conditions and
limitations specified in, Sections 2.4.9, 2.7.1 and 2.8.2, except that Optional
DB Pension Benefits are not required to be transferred to a Locked-In Retirement
Fund, and may instead be payable, at the election of the Former AEC Participant
or Spouse, as applicable, in a lump sum.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 58

 

 

Part 3 - Defined Contribution Provisions

Article 3.1 - Required DC Contributions

 

3.1.1 Employee Required DC Contributions

No DC Participant shall make Required DC Contributions on or after January 1,
2003. Effective January 1, 2003, Required DC Contributions made by a DC
Participant to a Prior Plan prior to that date have been transferred to his
Employee Account.

 

3.1.2 Disability

 

  (a) In the event a DC Participant became totally disabled prior to January 1,
2003 under the PEC Plan, as certified by a qualified medical doctor licensed to
practice medicine in Canada and as recognized by the Company’s long-term
disability insurance provider with effect prior to January 1, 2003, he shall not
be required to contribute to the Plan for the period of time during which he is
in receipt of benefits from the Company’s long-term disability plan. Instead,
subject to Article 3.3, the Company shall make the Required DC Contributions
formerly required under the PEC Plan on the DC Participant’s behalf based on 4%
of his Disability Earnings. If such DC Participant was employed on a Part-time
basis at the date of disability, the Company shall make such Required
Contributions as though the DC Participant remained a Part-time Employee
throughout the period of disability.

 

  (b) In no event, however, shall the Company make Required DC Contributions on
the DC Participant’s behalf in accordance with the above paragraph after the
earlier of the DC Participant’s Normal Retirement Date and the date of
termination of the Plan.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 59

 

 

Article 3.2 - Employer Contributions

 

3.2.1 Employer Contributions

 

  (a) Subject to subsection (b), Section 3.2.2, Section 3.2.3 and Article 3.3,
the Company shall contribute on behalf of a DC Participant during each Plan
Year, or fraction thereof (to the nearest full month), an amount equal to 8% of
such DC Participant’s Earnings or Disability Earnings.

 

  (b) Notwithstanding subsection (a), if a DC Participant became totally
disabled, prior to January 1, 2003 while participating in the PEC Plan, as
certified by a qualified medical doctor licensed to practice medicine in Canada
and as recognized by the Company’s long-term disability insurance provider with
effect prior to January 1, 2003, the Company contributions made in respect of
the period of total disability which falls after the date the DC Participant
attains 25 years of relevant service shall equal 10% of such DC Participant’s
Disability Earnings.

 

    Relevant service for this purpose means the sum of:

 

  (i) The DC Participant’s Continuous Service; and

 

  (ii) The DC Participant’s prior employment service with other employers, to
the extent such service is considered and approved by the Company to be relevant
to the DC Participant’s position with the Company.

 

3.2.2 Allocation of Forfeiture Account

At the discretion of the Company and subject to Applicable Pension Laws, the
balance of the Forfeiture Account shall, within the time limits specified in the
Revenue Rules:

 

  (a) to the extent allowed be returned to the Company; or

 

  (b) be used to reduce the contributions of the Company otherwise required
under Part 3.

 

3.2.3 Use of Excess Assets to Provide Contributions



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 60

 

 

Subject to Section 1.7.6, the Company may provide for the contributions
recommended to be made under Part 3 to be made from Excess Assets via the
transfer of monies from the defined benefit segment of the Fund to the defined
contribution segment of the Fund.

 

3.2.4 Limited Liability

Subject to Applicable Pension Laws, the liability of the Company at any time in
respect of a DC Participant shall be limited to such contributions as should
have been made under Sections 3.1.2 and 3.2.1, as applicable, by the Company to
that DC Participant’s Accounts.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 61

 

 

Article 3.3 - Maximum Contributions

 

3.3.1 Maximum Contribution Limit

 

  (a) For the purposes of Articles 3.1 and 3.2, the maximum contribution limit
in respect of any calendar year shall be 18% of the DC Participant’s Earnings
and/or Disability Earnings, as applicable, in that calendar year, subject to the
money purchase maximum dollar limit specified in the Revenue Rules as is
applicable in that calendar year.

 

  (b) The maximum contribution limit calculated in accordance with subsection
(a) shall be reduced by the amount of the DC Participant’s expected Pension
Adjustment, as defined in the Revenue Rules, for any other benefits accrued or
contributions made in the calendar year under this Plan or any other registered
pension plan or deferred profit sharing plan of the Company.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 62

 

 

Article 3.4 - Accounts

 

3.4.1 DC Participant Accounts

Individual accounts shall be maintained by the Funding Agency in the Fund with
respect to each DC Participant, as follows:

 

  (a) The DC Participant’s Required DC Contributions made under a Prior Plan, if
any, shall be allocated to the DC Participant’s Employee Account.

 

  (b) The contributions of the Company made in accordance with Sections 3.1.2
and 3.2.1, including amounts transferred from:

 

  (i) the Forfeiture Account in accordance with Section 3.2.2;

 

  (ii) Excess Assets in accordance with Section 3.2.3; and

 

  (iii) a DC Participant’s company account, if any, transferred to the Plan from
a Prior Plan;

 

    shall be allocated to the DC Participant’s Company Account.

 

3.4.2 Voluntary Accounts

 

  (a) Individual accounts shall be maintained by the Funding Agency in the Fund
with respect to each DB or DC Participant, as follows:

 

  (i) The DB Participant’s voluntary contributions made under the AEC Plan or
transferred into the AEC Plan from a previous employer’s pension plan on a
non-locked-in basis shall be allocated to the DB or DC Participant’s Voluntary
Account. Notwithstanding any other provision of the Plan to the contrary, such
Voluntary Account may be paid out at retirement, death, termination of
employment or termination of the Plan to the Participant or his Designated
Beneficiary, as applicable, in a lump sum.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 63

 

 

  (ii) A DB or DC Participant’s voluntary contributions transferred into the AEC
Plan from a previous employer’s pension plan on a locked-in basis shall be
allocated to the DB or DC Participant’s Voluntary Locked-In Account.

 

  (b) No further contributions, transfers or allocations may be made to a DB or
DC Participant’s Voluntary Account or Voluntary Locked-In Account.

 

  (c) If a DB Participant has a Voluntary Account or a Voluntary Locked-In
Account, he shall be deemed to be a DC Participant solely with respect to such
Account(s).

 

3.4.3 Forfeiture Account

A separate account shall be maintained by the Funding Agency in the Fund which
represents the undistributed DC Participants’ Company Accounts which have been
forfeited in accordance with Section 3.7.1. At each Valuation Date, the Funding
Agency shall decrease the Forfeiture Account by the amount of any applications
since the previous Valuation Date which have been made in accordance with
Section 3.2.2.

 

3.4.4 Investment of Accounts

 

  (a) The DC Participant’s Accounts shall be invested, pursuant to directions
provided by the DC Participant, in one or more investment options to be made
available by the Funding Agency under the terms of the Funding Agreement. In the
absence of such directions, his Accounts shall be invested in one or more
investment options to be selected by the Company for purposes of such default.
Neither the Company nor any member of the Board of Directors, Board Committee or
any officer or other employee of the Company (including, without limitation, the
Management Pension Committee) shall be liable to any DC Participant, his Spouse
or his Designated Beneficiary or any other person, in respect of the investment
returns earned or losses experienced in the DC Participant’s Accounts, or in
respect of the final accumulated balance of such Accounts.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 64

 

 

  (b) The Forfeiture Account shall be invested, pursuant to directions provided
by the Company, in one or more investment options to be made available by the
Funding Agency under the terms of the Funding Agreement.

 

3.4.5 Valuation of Accounts

The value of each Account shall be determined or determinable by the Funding
Agency or its agent at each Valuation Date. Valuation Dates shall occur at such
times as may be required or permitted by the Funding Agreement, but not less
frequently than monthly. The value of each Account shall be computed in
accordance with the terms of the Funding Agreement and shall reflect any
interest, gains and losses earned on the investment options selected pursuant to
Section 3.4.4.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 65

 

 

Article 3.5 - Retirement Benefits

 

3.5.1 Retirement

The retirement of a DC Participant shall occur if and when the earliest of the
following occurs:

 

  (a) the DC Participant terminates employment on or after the DC Participant’s
Normal Retirement Date;

 

  (b) the Employee reaches his Latest Pension Commencement Date, regardless of
whether he remains an Employee beyond such date;

 

  (c) the DC Participant terminates employment within the 10-year period
immediately preceding his Normal Retirement Date, provided the DC Participant
has reached his Vesting Date;

 

    or

 

  (d) in the case where contributions are being made on the DC Participant’s
behalf in accordance with Section 3.1.2, the DC Participant reaches his Normal
Retirement Date.

 

3.5.2 Distribution of Accounts

Upon retirement, the DC Participant shall be entitled to the distribution of the
value of his Accounts, and, subject to subsection 3.4.2(a)(i):

 

  (a)

the Company shall purchase a life annuity with the value of such DC
Participant’s Accounts, in accordance with Section 1.7.10. If the DC Participant
has a Spouse at retirement the annuity purchased shall have a joint and survivor
60% payment form, unless such Spouse has completed a spousal waiver form in
accordance with Applicable Pension Laws. No further contributions to the Plan
shall be made by or on behalf of such DC Participant. Any DC Participant who has
an annuity purchased with the value of his Accounts may be charged any
reasonable fees or charges attributable to those Accounts, including the cost of
purchase of such annuity. Such reasonable fees and charges may be payable from
such



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 66

 

 

  Accounts in accordance with the terms and conditions set out from time to time
by the Company; or

 

  (b) in lieu of the annuity purchase described in subsection (a), upon
retirement such DC Participant may instead elect to transfer the value of his
Accounts to a Locked-In Retirement Fund. Such election shall be made by the DC
Participant within the time limits prescribed by Applicable Pension Laws.

 

3.5.3 Option to Remain a DC Participant

Notwithstanding Section 3.5.2 and subject to Section 3.5.4, a retired DC
Participant may elect to maintain his Accounts until such time as he makes a
transfer as described in subsection 3.5.2(b), but not later than his Latest
Pension Commencement Date. Subject to Section 1.3.6, no further contributions to
the Plan shall be made by or on behalf of such retired DC Participant.

 

3.5.4 Transfers at the Company’s Discretion

Notwithstanding Section 3.5.3, with respect to an Employee who becomes a DC
Participant after August 10, 2006, the Company may, at their discretion, upon
retirement, transfer the value of a DC Participant’s Accounts to a Locked-in
Retirement Fund in accordance with Applicable Pension Laws.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 67

 

 

Article 3.6 - Death Benefits

3.6.1 Death Benefits

 

  (a) In the event a DC Participant whose Designated Beneficiary is not his
Spouse dies prior to the distribution of the DC Participant’s Accounts under any
other Article, his Designated Beneficiary shall receive, in a lump sum, the
value of the DC Participant’s Accounts determined as of the Valuation Date that
is coincident with or immediately preceding the distribution of the DC
Participant’s Accounts.

 

  (b) Subject to subsection 3.4.2(a)(i), in the event a DC Participant whose
Designated Beneficiary is his Spouse dies prior to the distribution of the DC
Participant’s Accounts under any other Article of the plan, his Spouse shall
receive, by way of a transfer to a Locked-In Retirement Fund, the value of the
DC Participant’s Accounts determined as of the Valuation Date that is coincident
with or immediately preceding the distribution of the DC Participant’s Accounts.

 

    In relation to a DC Participant employed by the Company in Saskatchewan, on
the date of death, the Spouse may choose, in lieu of a transfer to a Locked-In
Retirement Fund, or to an insurance company, to receive, in a lump sum, the
value of the DC Participant’s Accounts determined as of the Valuation Date that
is coincident with or immediately preceding the distribution of the DC
Participant’s Accounts.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 68

 

 

Article 3.7 - Termination Benefits

 

3.7.1 Termination - Prior to Vesting Date

 

  (a) In the event a DC Participant terminates employment for any reason other
than death or retirement prior to his Vesting Date, the DC Participant shall
receive, in a lump sum, the value of his Employee Account and his Voluntary
Account.

 

  (b) In addition, the DC Participant shall receive, by way of a transfer to a
Locked-In Retirement Fund, the value of his Voluntary Locked-In Account.

 

  (c) The value of the DC Participant’s Company Account shall be allocated to
the Forfeiture Account.

 

  (d) For the purposes of this Section 3.7.1, the value of such DC Participant’s
Accounts shall be determined as of the Valuation Date that is coincident with or
immediately preceding the distribution of the DC Participant’s Accounts.

 

3.7.2 Termination - After Vesting Date

 

  (a) Subject to subsection 3.4.2(a)(i), in the event a DC Participant
terminates employment for any reason other than death or retirement on or after
his Vesting Date, the DC Participant may receive the value of his Accounts by
way of a transfer to a Locked-In Retirement Fund.

 

  (b) Notwithstanding subsection (a) but subject still to subsection
3.4.2(a)(i), such terminated DC Participant may elect to maintain his Accounts
until such time as he elects to transfer the value of his Accounts to a
Locked-In Retirement Fund, but not later than his Latest Pension Commencement
Date. Subject to Section 1.3.6, no further contributions to the Plan shall be
made by or on behalf of such terminated DC Participant.

 

  (c) Notwithstanding subsection (a) and (b), with respect to an Employee who
becomes a DC Participant after August 10, 2006, the Company may, at their
discretion, upon termination of membership, transfer the value of a DC
Participant’s Accounts to a Locked-in Retirement Fund in accordance with
Applicable Pension Laws.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Page 69

 

 

  (d) For the purposes of this Section 3.7.2, the value of a DC Participant’s
Accounts shall be determined as of the Valuation Date that is coincident with or
immediately preceding the distribution of the DC Participant’s Accounts.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Appendix A Page A-1

 

 

Appendix A – Mitigation of Maximum Defined Benefit Provisions

 

1. Application

This Appendix A shall apply only to a DB Participant whose DB Pension Benefits
are constrained pursuant to Sections 2.4.4 to 2.4.6.

 

2. Principle

A DB Participant whose DB Pension Benefits are so constrained shall be granted,
to the extent possible in accordance with paragraph 3 below, additional pension
benefits which are of Actuarial Equivalent Value to the DB Pension Benefits
which would have been provided under the Plan were it not for the application of
Sections 2.4.4 to 2.4.6.

 

3. Additional Pension Benefits

The additional pension benefits granted shall be determined by the Company, in
its sole discretion, and shall consist of additional pre-retirement or
post-retirement indexing of DB Pension Benefits up to the limits set forth in
Regulation 8503 of the Revenue Rules.

 

4. Portability

The additional pension benefits described in this Appendix A shall be taken into
account in determining any Commuted Value or Actuarial Equivalent Value.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Appendix B Page B-1

 

 

Appendix B – Involuntary Termination of Employment

 

1. Application

Subject to paragraph 2, the provisions of this Appendix B shall apply to a DB
Participant whose employment is involuntarily terminated by the Company.

 

2. Additional Pension Benefits

If the Company terminates the employment of a DB Participant, the Company may,
in its sole discretion, grant one or more of the following improvements:

 

  (a) the improvements listed in subsection 2.9.1(a);

 

  (b) additional lifetime pension benefits determined by granting Pensionable
Service to the DB Participant for any period of Continuous Service prior to
eligibility to join the Plan, and prior to January 1, 1990, subject to the
limits imposed by Regulation 8504 of the Revenue Rules; and

 

  (c) additional lifetime pension benefits determined by increasing the DB
Participant’s lifetime pension in respect of Pensionable Service prior to
January 1, 1990, subject to the limits imposed by Regulation 8504 of the Revenue
Rules.

The additional pension benefits provided may, to the extent considered
appropriate by the Company, seek to mitigate the adverse impact of the DB
Participant’s involuntary termination.

 

3. Portability

The additional pension benefits described in this Appendix B shall be taken into
account in determining any Commuted Value or Actuarial Equivalent Value.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Appendix C Page C-1

 

 

Appendix C – Provisions for Defined Class

 

1. Definitions and Option to Join

 

  (a) In this Appendix C, the following terms shall, unless the context clearly
indicates otherwise, have the following meanings:

 

  (i) “Executive DB Participant” means a DB Participant who is a Senior Vice
President or higher, or the equivalent thereof, with the Company or who was an
executive defined benefit participant under the PEC Plan.

 

  (ii) “Executive DC Participant” means a DC Participant who is a Senior Vice
President or higher, or the equivalent thereof, with the Company or who was an
executive defined contribution participant under the PEC Plan.

 

  (b) A DB Participant or DC Participant who is also an Executive DB Participant
or Executive DC Participant shall be deemed to have been an Executive DB
Participant or Executive DC Participant from the earliest of the following
dates:

 

  (i) July 1, 1997 if the DB Participant or DC Participant was an executive
defined benefit or executive defined contribution participant under the PEC
Plan;

 

  (ii) January 1, 2002 if the DB Participant or DC Participant was an Executive
DB Participant or Executive DC Participant on December 31, 2002; and

 

  (iii) in any other case, the date of appointment as a Senior Vice President or
higher with the Company, but not sooner than January 1, 2003.

 

  (c) Notwithstanding any provision of the Plan to the contrary, a Senior Vice
President or higher, or the equivalent thereof, with the Company shall, with the
Company’s approval, have the option, at date of hire only, not to join the Plan.
An Employee so electing may change his election later, but not retroactively,
and join the Plan on the first day of any month coincident with or immediately
following his election to join the Plan.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Appendix C Page C-2

 

 

2. Earnings

Notwithstanding any provision of the Plan to the contrary, for any period during
which a DB Participant or DC Participant is deemed to be an Executive DB
Participant or Executive DC Participant, his monthly Earnings for purposes of
the Plan shall include his variable pay actually paid in such period.
Notwithstanding the foregoing sentence:

 

  (a) the amount of variable pay included in his Earnings in any month shall not
exceed the annual maximum pensionable variable pay rate applicable to his
position with the Company, as determined from time to time by the Company as at
the end of the calendar year preceding the month of payment of such variable
pay; and

 

  (b) the number of variable payments included in his Earnings shall not exceed
five, and where the number of variable payments included in his Earnings would
otherwise exceed five, only the five variable payments, which produce the
highest Final Average Annual Earnings determined after the application of
subparagraph (a), shall be included in his Earnings.

 

3. Transfer of Membership Between Provisions

Notwithstanding any provision of the Plan to the contrary, a DC Participant who
is an Executive DC Participant on January 1, 2003 shall be entitled to elect to
discontinue accruing DC Pension Benefits and to become a DB Participant accruing
DB Pension Benefits. Any such election shall be made by the Executive DC
Participant within 30 days immediately prior to January 1, 2003. In the event of
such election, the effective date of the election shall be January 1, 2003. The
Executive DC Participant so electing shall be required to leave his benefits
accrued under Part 3 prior to January 1, 2003 in his Accounts until such time as
he retires, dies or terminates employment.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Appendix D Page D-1

 

 

Appendix D – Provisions for Members of Predecessor Plans

 

1. Definitions

In this Appendix D, the following terms shall, unless the context clearly
indicates otherwise, have the following meanings:

 

  (a) “Former Altana Participant” means a DB Participant who formerly
participated in the Altana Exploration Ltd. Employee Retirement Plan and whose
defined benefit entitlements thereunder were assumed by the PEC Plan.

 

  (b) “Former CPL Participant” means a DB Participant who formerly participated
in the Canadian Pacific Limited Pension Plan and whose defined benefit
entitlements thereunder were absorbed into the PEC Plan.

 

2. Application

All terms and conditions of the Plan shall govern a Former Altana Participant or
Former CPL Participant, except as may be specifically modified by the provisions
of this Appendix D. For greater certainty, Sections 2.4.4 to 2.4.6 shall
continue to apply, unmodified, to a Former Altana Participant or Former CPL
Participant.

 

3. Grandfathering of Altana Pension Formula

DB Pension Benefits earned by a Former Altana Participant in respect of service
prior to January 1, 2001 shall be determined in accordance with the defined
benefit pension formula contained in the former Altana Exploration Ltd. Employee
Retirement Plan.

 

4. Grandfathering of CPL 85-Point Rule

If a Former CPL Participant is actively employed by the Company and elects to
retire pursuant to Section 2.3.2, and if the sum of such Former CPL
Participant’s age and Pensionable Service is at least 85 years, no early
retirement reduction shall be applied to such Former CPL Participant’s lifetime
pension under Part 2.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amended and Restated as of January 1, 2011

   Appendix D Page D-2

 

 

5. Grandfathering of CPL Indexing

A retired Former CPL Participant, or the surviving Spouse or Designated
Beneficiary thereof, shall be entitled to annual indexing of the lifetime
pension payable under Part 2 commencing on the January 1 coincident with or next
following the later of:

 

  (a) the date on which the Former CPL Participant attained, or would have
attained if he had survived, age 65; and

 

  (b) the fifth anniversary of the Former CPL Participant’s date of retirement.

The amount by which such lifetime pension shall be increased on each January 1
shall be calculated by multiplying:

 

  (c) such lifetime pension, to a maximum of:

 

  (i) $1,500; plus

 

  (ii) 75% of the amount of lifetime pension payable to the Former CPL
Participant which is in excess of $1,500 and which is in respect of pensionable
service recognized under the Canadian Pacific Limited Pension Plan on and after
January 1, 2001; by

 

  (d) 50% of the annual rate of increase of the Consumer Price Index during the
12-month period ending on the immediately preceding September 30, to a maximum
of 3%.

Such indexing shall be taken into account in determining any Commuted Value or
Actuarial Equivalent Value. Notwithstanding anything contained elsewhere in this
paragraph 5 of Appendix D, if mandatory indexing is legislated by the Parliament
of Canada or a Canadian province, or if indexing adjustments are granted by the
Company pursuant to Article 2.4.7, the indexing arrangement set out in this
paragraph 5 of Appendix D shall be integrated with such other mandatory or
voluntary indexing so that the total indexing provided does not exceed the
greater of the indexing set out in this paragraph 5 of Appendix D and the level
of mandatory and voluntary indexing that would be provided in the absence of
this paragraph 5 of Appendix D.